--------------------------------------------------------------------------------



Exhibit 10.7


EXECUTION COPY


AMENDMENT AND RESTATEMENT AGREEMENT, dated as of February 19, 2016 (this
“Agreement”), relating to the AMENDED AND RESTATED REVOLVING LOAN FACILITY
CREDIT AGREEMENT, dated as of May 2, 2014, as amended and restated as of
November 14, 2014 (the “Existing Credit Agreement”), among CENTRAL EUROPEAN
MEDIA ENTERPRISES LTD., an exempted limited company incorporated under the laws
of Bermuda (the “Borrower”), the Lenders party thereto from time to time (the
“Lenders”), and TIME WARNER INC., a Delaware corporation, as administrative
agent (the “Administrative Agent” or “Time Warner”).
WHEREAS, the Lenders have agreed to extend credit to Borrower under the Existing
Credit Agreement on the terms and subject to the conditions set forth therein;
WHEREAS, Borrower has requested that the Lenders agree to amend and restate the
Existing Credit Agreement in order to (a) extend the maturity of the Loans and
(b) effect certain other amendments as set forth herein; and
WHEREAS, the Lenders are willing to amend and restate the Existing Credit
Agreement on the terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble and the recitals hereto) have the meanings
assigned to them in the Existing Credit Agreement.
SECTION 2.    Amendment and Restatement of Existing Credit Agreement. (a)
Effective as of the Restatement Effective Date (as defined below), (i) the
Existing Credit Agreement is hereby amended and restated in the form of Exhibit
A hereto (the Existing Credit Agreement, as so amended and restated, being
referred to as the “Restated Credit Agreement”), (ii) Schedule 2.01 to the
Existing Credit Agreement is hereby amended and restated in the form of Schedule
2.01 attached to the Restated Credit Agreement, (iii) Schedule 3.08 to the
Existing Credit Agreement is hereby amended and restated in the form of Schedule
3.08 attached to the Restated Credit Agreement and (iv) Schedule 3.13 to the
Existing Credit Agreement is hereby amended and restated in the form of Schedule
3.13 attached to the Restated Credit Agreement.
(b)    Except as expressly set forth above and therein, all Schedules and
Exhibits to the Existing Credit Agreement will continue in their present forms
as Schedules and Exhibits to the Restated Credit Agreement.

1



--------------------------------------------------------------------------------


SECTION 3.    Representations and Warranties. Borrower hereby represents and
warrants that (i) this Agreement is within Borrower’s powers and has been duly
authorized by all necessary corporate and, if required, stockholder action of
Borrower, (ii) this Agreement has been duly executed and delivered by Borrower,
(iii) this Agreement constitutes a legal, valid and binding obligation of
Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law and (iv)
the representations and warranties set forth in Article III of the Existing
Credit Agreement and in the other Loan Documents are true and correct in all
material respects (unless any such representation of warranty is already
qualified by materiality, in which case, such representation or warranty is true
and correct in all respects) on and as of the date hereof, with the same effect
as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
(unless any such representation of warranty is already qualified by materiality,
in which case, such representation or warranty is true and correct in all
respects) respects as of such earlier date.
SECTION 4.    Effectiveness. This Agreement and the amendment and restatement of
the Existing Credit Agreement in the form of the Restated Credit Agreement shall
become effective as of the first date (the “Restatement Effective Date”) on
which:
(a)    the Administrative Agent (or its counsel) shall have received from the
Borrower a duly executed counterpart of this Agreement (including a fax or email
pdf transmission of a duly executed counterpart);
(b)    the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and, where applicable, good standing of
Borrower and the authorization of this Agreement, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel;
(c)    the Administrative Agent shall have received favorable written opinions
of (i) DLA Piper UK LLP, counsel for Borrower and (ii) Conyers Dill & Pearman,
Bermuda counsel for Borrower, in each case in form and substance reasonably
satisfactory to the Administrative Agent;
(d)    the Administrative Agent shall have received an Acknowledgment and
Consent, substantially in the form of Annex I hereto, duly executed and
delivered by each Subsidiary Guarantor;
(e)    the Administrative Agent shall have received a certificate from Borrower,
in form and substance reasonably satisfactory to the Administrative Agent, dated
the Restatement Effective Date and signed by a Responsible Officer of Borrower,
confirming that on and as of the Restatement Effective Date (i) the
representations and warranties of the Loan Parties set forth in the Loan
Documents (as defined in the Restated Credit Agreement) are true and correct in
all material respects (unless any such representation of warranty is already
qualified by materiality, in which case, such representation or warranty is true
and correct in all respects) and (ii) no Default or Event of Default has
occurred or is continuing; and
(f)    the Administrative Agent shall have received evidence that (i) the
borrowing under the 2016 Third Party Credit Agreement, dated as of February 19,
2016, among CME Media Enterprises B.V., a company incorporated under the laws of
the Netherlands and with its corporate seat in Amsterdam, the Netherlands (“CME
BV”), Borrower, as guarantor, Time Warner, as guarantor, and the lenders party
thereto from time to time, shall have occurred, (ii) the Second Amendment, dated
as of February 19, 2016 to the Credit Agreement, dated as of November 14, 2014,
as amended by the First Amendment, dated as of March 9, 2015, among Borrower,
Time Warner, as guarantor, and the lenders party thereto from time to time and
BNP Paribas, as administrative agent, shall have become effective and (iii) the
First Amendment, dated as of February 19, 2016 to the Credit Agreement, dated as
of September 30, 2015, among Borrower, Time Warner, as guarantor, and the
lenders party thereto from time to time and BNP Paribas, as administrative
agent, shall have become effective.

2



--------------------------------------------------------------------------------


It is understood and agreed that the conditions specified in clauses (a) through
(d) in this Section 4 shall be satisfied on February 19, 2016, and the
conditions specified in clauses (e) and (f) in this Section 4 shall be satisfied
on or about April 7, 2016.
SECTION 5.    Effect of this Agreement. (a) Except as expressly set forth
herein, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Existing Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle any Loan Party to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document in similar or different
circumstances.
b)    Each Loan Party agrees that all of its obligations, liabilities and
indebtedness under each Loan Document, including guarantee obligations, shall
remain in full force and effect, in accordance with applicable law, on a
continuous basis after giving effect to this Agreement.
(c)    The parties hereto acknowledge and agree that (i) this Agreement and the
other Loan Documents, whether executed and delivered in connection herewith or
otherwise, do not constitute a novation or repayment and reborrowing of the
Loans and other obligations under the Existing Credit Agreement or the other
Loan Documents as in effect prior to the Restatement Effective Date and which
remain outstanding as of the Restatement Effective Date, (ii) the Loans and
other obligations under the Existing Credit Agreement and the Security Documents
are in all respects continuing and (iii) the liens and security interests as
granted under the applicable Loan Documents securing payment of such Loans and
other obligations are in all respects continuing (without interruption) and in
full force and effect and are reaffirmed hereby.
(d)    On and after the Restatement Effective Date, each reference to the
Existing Credit Agreement in any other Loan Document shall be deemed to be a
reference to the Restated Credit Agreement.
(e)    For the avoidance of doubt, any Default or Event of Default that occurred
under the Existing Credit Agreement prior to the Restatement Effective Date and
is continuing on the Restatement Effective Date shall constitute a Default or
Event of Default, as applicable, under Restated Credit Agreement.
SECTION 6.    Interpretation. This Agreement shall constitute a Loan Document
for the purposes of the Restated Credit Agreement and the other Loan Documents.
SECTION 7.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to the this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State court or, to the extent permitted by
law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

3



--------------------------------------------------------------------------------


(c)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section 7. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.01 of the Existing Credit
Agreement. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
SECTION 8.    Miscellaneous. Sections 8.01, 8.04(a), 8.05, 8.06, 8.07, 8.10 and
8.11 of the Existing Credit Agreement shall be applicable to this Agreement as
though set forth herein, mutatis mutandis.
[Signature page follows]



4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.,
as Borrower
 
By:
/s/ David Sturgeon
 
Name: David Sturgeon
Title: Chief Financial Officer
 
 






Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------




TIME WARNER INC.,
as Administrative Agent,
 
By:
/s/ Edward B. Ruggiero
 
Name: Edward B. Ruggiero
 
Title: Senior Vice President & Treasurer





TIME WARNER INC.,
as Lender,
 
By:
/s/ Edward B. Ruggiero
 
Name: Edward B. Ruggiero
 
Title: Senior Vice President & Treasurer










Signature Page to Amendment and Restatement Agreement

--------------------------------------------------------------------------------

ANNEX I TO
AMENDMENT AND RESTATEMENT AGREEMENT



ACKNOWLEDGEMENT AND CONSENT
19 February 2016
The undersigned hereby certifies that he is the Chief Financial Officer of
Central European Media Enterprises Ltd. (the "Borrower"), the Managing Director
of Central European Media Enterprises N.V. (“CME NV”) and the Managing Director
of CME Media Enterprises B.V. (“CME BV”). Capitalized terms used herein and not
otherwise defined herein have the meanings assigned to such terms in that
certain Amended and Restated Revolving Loan Facility Credit Agreement, dated as
of May 2, 2014, as amended and restated as of November 14, 2014, and as further
amended and restated as of February 19, 2016 (as the same may be amended,
restated or otherwise modified from time to time, the "Revolving Credit
Agreement"), between the Borrower, Time Warner Inc., as administrative agent,
and the lenders party thereto.
The undersigned, solely in his capacity as the Chief Financial Officer of the
Borrower, as the Managing Director of CME NV and as the Managing Director of CME
BV and not individually does hereby certify on behalf of the Borrower, CME NV
and CME BV that:
1.
Each of the Guaranteed Obligations (as defined in the Guarantee) including the
costs and expenses (including counsel fees and expenses) incurred by the
Administrative Agent or the Lenders in enforcing any rights under the Guarantee
or any other Loan Document are guaranteed by the Subsidiary Guarantors pursuant
to the Guarantee.  Furthermore, the Curacao Pledge Agreement and the Dutch
Pledge Agreement each secures the Secured Obligations (as defined in the Dutch
Pledge Agreement and the Curacao Pledge Agreement) in connection with the
Borrower’s Parallel Debt (as defined in Section 27 of the Guarantee). 
Consequently, any payment owed by the Borrower under the Revolving Credit
Agreement and any other Loan Document is guaranteed by the Subsidiary Guarantors
under the Guarantee and secured by each of CME NV and CME BV under the Dutch
Pledge Agreement and the Curacao Pledge Agreement, as applicable.

2.
Each of the Subsidiary Guarantors consents to the amendment and restatement of
the Revolving Credit Agreement contemplated by the Amendment and Restatement
Agreement dated as of the date hereof to the Revolving Credit Agreement.

3.
Each of the Subsidiary Guarantors agrees that the guarantees made by such party
contained in the Guarantee are, and shall remain, in full force and effect, in
accordance with applicable law, on a continuous basis after giving effect to the
amendment and restatement of the Revolving Credit Agreement contemplated by the
Amendment and Restatement Agreement dated as of the date hereof to the Revolving
Credit Agreement.

/Signature page follows/



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Certificate has been duly executed as of the date first
written above,
………………………………………………………………
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
Name:
David Sturgeon

Title:
Chief Financial Officer

………………………………………………………………
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.
Name:
Daniel Penn

Title:
Managing Director

……………………………………………………………………………..
CME MEDIA ENTERPRISES B.V.
Name:
Alphons van Spaendonck
 
Name:
Pan-Invest B.V., represented by…..
Title:
Managing Director
 
Title:
Managing Director


Signature page to Closing Certificate re RCF Guarantee



--------------------------------------------------------------------------------



EXHIBIT A



AMENDED AND RESTATED REVOLVING LOAN FACILITY CREDIT AGREEMENT


dated as of
May 2, 2014
as amended and restated as of February 19, 2016


among


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.,
as Borrower,


THE LENDERS PARTY HERETO FROM TIME TO TIME,


and
TIME WARNER INC.,
as Administrative Agent


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
Section 1.01
Defined Terms
1
Section 1.02
Terms Generally
26
Section 1.03
Resolution of Drafting Ambiguities
26
Section 1.04
Fluctuations in the Exchange Rate of Currencies
26
 
 
 
ARTICLE II THE CREDITS
26
Section 2.01
Revolving Loan Commitments
27
Section 2.02
Loans
27
Section 2.03
Requests for Loans
28
Section 2.04
Funding of Loans
28
Section 2.05
Interest Elections
29
Section 2.06
Termination and Reduction of Commitments
30
Section 2.07
Repayment of Loans; Evidence of Debt
30
Section 2.08
Prepayment of Loans
31
Section 2.09
Interest
31
Section 2.10
Alternate Rate of Interest
33
Section 2.11
Increased Costs
33
Section 2.12
Break Funding Payments
34
Section 2.13
Illegality
34
Section 2.14
Taxes
34
Section 2.15
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
36
Section 2.16
Commitment Fee
37
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
37
Section 3.01
Organization; Powers; Authorization; Enforceability
37
Section 3.02
Approvals; No Conflicts
38
Section 3.03
Financial Condition; No Material Adverse Change
38
Section 3.04
Litigation and Environmental Matters
38
Section 3.05
Solvency
38
Section 3.06
Margin Securities
39
Section 3.07
Pari Passu Ranking
39
Section 3.08
Filing or Stamp Tax
39
Section 3.09
Properties
39
Section 3.10
Compliance with Laws and Agreements
39
Section 3.11
Taxes
39
Section 3.12
Disclosure
39
Section 3.13
Subsidiaries
40
Section 3.14
Insurance
40
Section 3.15
Anti-Terrorism Laws; Anti-Corruption Laws
40


i

--------------------------------------------------------------------------------



Section 3.16
Security Interest and Perfection
40
Section 3.17
Use of Proceeds
40
Section 3.18
Intellectual Property
40
 
 
 
ARTICLE IV CONDITIONS
40
Section 4.01
Restatement Effective Date
40
Section 4.02
Revolving Loan Credit Event
41
 
 
 
ARTICLE V COVENANTS
41
Section 5.01
Information Undertakings
41
Section 5.02
Notices of Material Events
44
Section 5.03
Use of Proceeds
44
Section 5.04
Financial Covenants
45
Section 5.05
Authorizations
48
Section 5.06
Compliance with Laws
49
Section 5.07
Taxation
49
Section 5.08
Merger
49
Section 5.09
Change of Business
49
Section 5.10
Acquisitions
49
Section 5.11
Joint Ventures
50
Section 5.12
Pari Passu Ranking
50
Section 5.13
Negative Pledge
51
Section 5.14
Disposals
51
Section 5.15
Arm’s Length Basis
52
Section 5.16
Loans or Credit
52
Section 5.17
No Guarantees or Indemnities
53
Section 5.18
Financial Indebtedness
53
Section 5.19
Access
54
Section 5.20
Intellectual Property
54
Section 5.21
Amendments
55
Section 5.22
Restricted Payments
55
Section 5.23
Additional Guarantees
56
 
 
 
ARTICLE VI EVENTS OF DEFAULT
56
Section 6.01
Events of Default
56
 
 
 
ARTICLE VII THE ADMINISTRATIVE AGENT
58
Section 7.01
Appointment and Authority
58
Section 7.02
Administrative Agent Individually
58
Section 7.03
Duties of Administrative Agent; Exculpatory Provisions
59
Section 7.04
Reliance by Administrative Agent
60
Section 7.05
Delegation of Duties
60
Section 7.06
Resignation of Administrative Agent
61


ii

--------------------------------------------------------------------------------



Section 7.07
Non-Reliance on Administrative Agent and Other Lenders
61
 
 
 
ARTICLE VIII MISCELLANEOUS
62
Section 8.01
Notices
62
Section 8.02
Waivers; Amendments
63
Section 8.03
Expenses; Indemnity; Damage Waiver
63
Section 8.04
Successors and Assigns
65
Section 8.05
Survival
66
Section 8.06
Counterparts; Integration; Effectiveness
66
Section 8.07
Severability
66
Section 8.08
Right of Setoff
66
Section 8.09
Governing Law; Jurisdiction; Consent to Service of Process
67
Section 8.10
Waiver of Jury Trial
68
Section 8.11
Headings
68
Section 8.12
Confidentiality
68
Section 8.13
Interest Rate Limitation
69
Section 8.14
No Waiver; Remedies
69
Section 8.15
USA Patriot Act Notice and "Know Your Customer" Provisions
70
Section 8.16
Judgment Currency
70
Section 8.17
Independence of Covenants
70
Section 8.18
No Personal Liability of Directors, Officers, Employees, Incorporators or
Stockholders
70
 
 
 
SCHEDULES:
 
 
 
 
 
Schedule 2.01
Commitments
 
Schedule 3.08
Filing or Stamp Tax
 
Schedule 3.13
Subsidiaries
 
 
 
 
EXHIBITS:
 
 
 
 
 
Exhibit A
Form of Guarantee
 
Exhibit B
Form of Borrowing Request
 
Exhibit C
Form of Revolving Loan Note
 
Exhibit D
Form of Compliance Certificate
 
Exhibit E
Form of Curacao Pledge Agreement
 
Exhibit F
Form of Dutch Pledge Agreement
 
 
 
 
ANNEXES:
 
 
 
 
 
Annex I
Headroom
 


iii

--------------------------------------------------------------------------------



AMENDED AND RESTATED REVOLVING LOAN FACILITY CREDIT AGREEMENT
This Amended and Restated Revolving Loan Facility Credit Agreement (this
“Agreement”), dated as of May 2, 2014, as amended and restated as of
February 19, 2016, is among CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., an exempted
limited company incorporated under the laws of Bermuda (the “Borrower”), the
Lenders party hereto from time to time, and TIME WARNER INC., a Delaware
corporation, as Administrative Agent (the “Administrative Agent”).
In consideration of the mutual promises contained herein, and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. Except as otherwise provided herein, as used in
this Agreement, the following terms have the meanings specified below:
“2014 Third Party Credit Agreement” means that certain Credit Agreement, dated
as of November 14, 2014, as amended by the First Amendment, dated as of March 9,
2015 and as further amended by the Second Amendment, dated as of February 19,
2016, among Borrower, Time Warner, the lenders party thereto from time to time
and BNP Paribas, as administrative agent.
“2014 Third Party Loans” means the term loans made to Borrower under the 2014
Third Party Credit Agreement.
“2014 Third Party Loans Purchase Price” means the purchase price paid by Time
Warner or one of its Affiliates to purchase all outstanding 2014 Third Party
Loans pursuant to Section 2.18(c) of the 2014 Third Party Credit Agreement.
“2015 Third Party Credit Agreement” means that certain Credit Agreement, dated
as of September 30, 2015, as amended by the First Amendment, dated as of
February 19, 2016, among Borrower, Time Warner, the lenders party thereto from
time to time and BNP Paribas, as administrative agent.
“2015 Third Party Loans” means the term loans made to Borrower under the 2015
Third Party Credit Agreement.
“2015 Third Party Loans Purchase Price” means the purchase price paid by Time
Warner or one of its Affiliates to purchase all outstanding 2015 Third Party
Loans pursuant to Section 2.18(c) of the 2015 Third Party Credit Agreement.
“2016 Effective Date” means February 19, 2016.
“2016 Third Party Credit Agreement” means that certain Credit Agreement, dated
as of February 19, 2016, among CME BV, Borrower, Time Warner, the lenders party
thereto from time to time and BNP Paribas, as administrative agent.
“2016 Third Party Loans” means the term loans made to CME BV under the 2016
Third Party Credit Agreement.
“2016 Third Party Loans Purchase Price” means the purchase price paid by Time
Warner or one of its Affiliates to purchase all outstanding 2016 Third Party
Loans pursuant to Section 2.18(c) of the 2016 Third Party Credit Agreement.

1



--------------------------------------------------------------------------------



“2017 PIK Notes” means the Senior Secured Notes due 2017 issued by Borrower
under the 2017 PIK Notes Indenture.
“2017 PIK Notes Indenture” means the Indenture, dated as of May 2, 2014, among
Borrower, as issuer, the guarantors party thereto and Deutsche Bank Trust
Company Americas, as trustee, paying agent, transfer agent and registrar,
governing the 2017 PIK Notes.
“ABR” when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Accounting Quarter” means each period commencing on the day after each Quarter
Date and ending on the next Quarter Date.
“Additional Assets” means:
(1)    any property or assets (other than Financial Indebtedness and Capital
Stock) to be used by Borrower or any Subsidiary of Borrower in a Permitted
Business;
(2)    the Capital Stock of a Person that becomes a Subsidiary as a result of
the acquisition of such Capital Stock by Borrower or a Subsidiary of Borrower;
or
(3)    Capital Stock constituting a minority interest in any Person that at such
time is a Subsidiary of Borrower;
provided, however, that in the case of clauses (2) and (3), such Subsidiary is
primarily engaged in a Permitted Business.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the nearest 1/100th of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” has the meaning specified in the preamble hereto,
together with any of its successors pursuant to Article VII.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” has the meaning specified in the preamble hereto.
“Alternate Base Rate” means, for any day, a fluctuating rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the highest of (a)
the Base Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 0.50% and (c) the sum of (i) the Adjusted LIBO Rate for
an Interest Period of one-month beginning on such day (or if such day is not a
Business Day, on the immediately preceding Business Day), plus (ii) 1.00%. If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Base Rate, the Federal Funds Effective Rate or
Adjusted LIBO Rate shall be effective on the effective date of such change in
the Base Rate, the Federal Funds Effective Rate or Adjusted LIBO Rate,
respectively.
“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated as of February 19, 2016, relating to this Agreement.

2



--------------------------------------------------------------------------------



“Annual Financial Statements” means the financial statements for a Financial
Year delivered pursuant to Section 5.01(a)(i).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Anti-Terrorism Laws” means any Law related to terrorism financing or money
laundering, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA Patriot
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C.
§§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).
“Applicable Change of Control Rate” means for any day beginning with the date
that is 180 days following a Change of Control with respect to any Loan, the
percentage rate per annum set forth in the following table:
ABR Loans
Eurodollar Loans
Cash
Rate
PIK
Rate
Cash
Rate
PIK
Rate
7.0%
4.0%
7.0%
5.0%

“Applicable Rate” means for any day with respect to any Loan, the percentage
rate per annum set forth in the following table, based upon Consolidated Net
Leverage as of the last day of each Accounting Quarter for which a Compliance
Certificate has been delivered pursuant to Section 5.01(b):
Consolidated Net Leverage
ABR Loans
Eurodollar Loans
 
Cash
Rate
PIK
Rate
Cash
Rate
PIK
Rate
≥ 7.0x
5.0%
3.0%
5.0%
4.0%
< 7.0x – 6.0x
5.0%
2.0%
5.0%
3.0%
< 6.0x – 5.0x
5.0%
1.0%
5.0%
2.0%
< 5.0x
5.0%
0.0%
5.0%
1.0%

Each change in the Applicable Rate resulting from a change in Consolidated Net
Leverage shall be effective on and after the second Business Day following the
date of delivery to Administrative Agent of a Compliance Certificate pursuant to
Section 5.01(b) indicating such change until the date immediately preceding the
second Business Day following the next date of delivery of such Compliance
Certificate indicating another such change.
Notwithstanding anything to the contrary, Consolidated Net Leverage will be
deemed to be ≥ 7.0x (i) from the 2016 Effective Date to the date of delivery by
Borrower of the Compliance Certificate for the Accounting Quarter ending after
the 2016 Effective Date, (ii) at any time during which Borrower has failed to
deliver a Compliance Certificate and/or the related financial statements
pursuant to Section 5.01(a), until the date on which such Compliance Certificate
and/or financial statements are delivered and (iii) at any time during the
existence of an Event of Default.

3



--------------------------------------------------------------------------------



If (i) Consolidated Net Leverage used to determine the Applicable Rate for any
period is incorrect as a result of any error, misstatement or misrepresentation
contained in any financial statement or Compliance Certificate delivered by
Borrower, and (ii) as a result thereof, the Applicable Rate payable by Borrower
at any time is lower than the Applicable Rate that would have been payable by
Borrower had the Applicable Rate been calculated on the basis of the correct
Consolidated Net Leverage, then the Applicable Rate in respect of such period
will be adjusted upwards automatically and retroactively and Borrower shall pay
to Administrative Agent such additional amounts as are necessary so that after
receipt of such amounts Administrative Agent receives an amount equal to the
amount it would have received had the Applicable Rate been calculated during
such period on the basis of the correct Consolidated Net Leverage.
The Applicable Rate is subject to increase following a Change of Control as set
forth in Section 2.09(b) below and shall not subsequently vary based on
Consolidated Net Leverage.
“Assignment and Assumption” means an assignment and assumption entered into by
an assigning Lender and an assignee (with the consent of any party whose consent
is required by Section 8.04) in form and substance reasonably satisfactory to
such assigning Lender and any assignee.
“Auditors” means Deloitte LLP for the fiscal year ending December 31, 2015 and
for each fiscal year thereafter, Ernst & Young LLP or any other audit firm (x)
of recognized U.S. national standing or (y) otherwise approved in advance by the
Administrative Agent (such approval not to be unreasonably withheld or delayed).
“Authorization” means an authorization, consent, approval, resolution, license,
exemption, filing, notarization or registration issued by a Governmental
Authority.
“Availability Period” means, in relation to the Commitment, the period from and
including the Restatement Effective Date to but excluding the earlier of (i) the
Commitment Termination Date and (ii) the Maturity Date.
“Bankruptcy Law” has the meaning assigned to such term in Section 6.01(g).
“Base Rate” means, for any day, a rate per annum that is equal to a published
corporate base rate of interest as chosen by the Administrative Agent from time
to time in its sole discretion; each change in the Base Rate shall be effective
on the date such change is effective.
“Basel III” means “Basel III: A Global Regulatory Framework for More Resilient
Banks and Banking Systems”, “Basel III: International Framework for Liquidity
Risk Measurement, Standards and Monitoring” and “Guidance for National
Authorities Operating the Countercyclical Capital Buffer” published by the Basel
Committee on 16 December 2010, and any other finalized form of standards
published by the Basel Committee that addresses such proposals.
“Basel Committee” means the Basel Committee on Banking Supervision.
“BMG Cash Pooling Arrangements” means that certain Cash Pooling Agreement, dated
November 19, 2007, by and between CME BV and Bank Mendes Gans N.V., as amended,
including the various accession agreements among CME BV, its Affiliates and Bank
Mendes Gans N.V. relating thereto.
“Board” means the board of directors of Borrower, or any committee thereof duly
authorized to act on behalf of the board of directors of Borrower.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States.
“Borrower” has the meaning specified in the preamble hereto.

4



--------------------------------------------------------------------------------



“Borrower’s Business Plan” means the budget overview for the fiscal year ended
December 31, 2016 and projections through the last Accounting Quarter in 2019
delivered to the Administrative Agent on or prior to the 2016 Effective Date.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by Borrower for a Loan in accordance with
Section 2.03, and being in the form of attached Exhibit B or any other form
approved by the Administrative Agent.
“Broadcasting Licenses” means:
(a)    license no. TD/17, file no. TD/17/2010, dated January 12, 2010 (MARKIZA
digital); and
(b)    license no. 001/1993, file no. R/060/93, dated February 9, 1993 (NOVA
terrestrial),
in each case as amended, novated, supplemented, extended, renewed, reissued,
replaced or restated.
“Budget” means: (a) in relation to the fiscal year ending on December 31, 2016,
Borrower’s Business Plan; and (b) in relation to any other period, any budget
delivered by Borrower to the Administrative Agent in respect of that period
pursuant to Section 5.01(d).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York City, London, Prague, Frankfurt or
Amsterdam are authorized or required by law to remain closed.
“Capital Expenditure” means any expenditure or obligation in respect of
expenditure which, in accordance with GAAP, is treated as a capital expenditure
(and including the capital element of any expenditure or obligation incurred in
connection with a Finance Lease).
“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.
“Cash” means, at any time, cash in hand or at bank that is reported as cash in
Borrower’s financial statements prepared in accordance with GAAP.
“Cash Election” has the meaning assigned to such term in Section 2.09(d).

5



--------------------------------------------------------------------------------



“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the U.S. or any agency or instrumentality thereof (provided that
the full faith and credit of the U.S. is pledged in support thereof) that (i)
have maturities of not more than six months from the date of acquisition thereof
or (ii) are subject to a repurchase agreement with an institution described in
clause (b)(i) or (ii) below exercisable within six months from the date of
acquisition thereof, (b) Dollar-denominated and Euro time deposits, certificates
of deposit and bankers’ acceptances of (i) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or (ii)
any bank whose short-term commercial paper rating from S&P is at least A-2 or
the equivalent thereof, from Moody’s is at least P-2 or the equivalent thereof
or from Fitch is at least F-2 or the equivalent thereof (any such bank, an
“Approved Lender”), in each case with maturities of not more than six months
from the date of acquisition thereof, (c) commercial paper and variable and
fixed rate notes issued by any Approved Lender or by the parent company of any
Approved Lender and commercial paper, auction rate notes and variable rate notes
issued by, or guaranteed by, any industrial or financial company with a
short-term commercial paper rating of at least A-2 or the equivalent thereof by
S&P or at least P-2 or the equivalent thereof by Moody’s or at least F-2 or the
equivalent thereof by Fitch, and in each case maturing within six months after
the date of acquisition thereof, (d) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the U.S., by any political subdivision or taxing
authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (e) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition, (f) tax-exempt commercial paper of U.S. municipal, state or local
governments rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s or at least F-2 or the equivalent thereof
by Fitch and maturing within six months after the date of acquisition thereof,
(g) shares of money market mutual or similar funds sponsored by any registered
broker dealer or mutual fund distributor, (h) repurchase obligations entered
into with any bank meeting the qualifications of clause (b) above or any
registered broker dealer whose short-term commercial paper rating from S&P is at
least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof or from Fitch is at least F-2 or the equivalent thereof,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the U.S. government or residential whole loan
mortgages, and (i) demand deposit accounts maintained in the ordinary course of
business.
“Cash Portion” has the meaning assigned to such term in Section 2.09(e).
“Cash Rate” means the applicable rate set forth under the heading “Cash Rate” in
the definition of “Applicable Rate” or, following the date that is 180 days
after a Change of Control, “Change of Control Applicable Rate”.
“Cashflow” means, in respect of any Relevant Period, the consolidated cash flow
from operating activities of the Group calculated in accordance with GAAP for
that Relevant Period after:
(a)    adding back the amount of any interest payments, Guarantee Fee payments
and Reimbursement Agreement Commitment Fee payments made during that Relevant
Period;
(b)    adding back the amount of any cash payments during that Relevant Period
in respect of any Exceptional Items to the extent deducted in calculating cash
flow from operating activities of the Group calculated in accordance with GAAP
for that Relevant Period;
(c)    deducting the amount of any Capital Expenditure actually made and adding
any proceeds from the sale of property, plants and equipment during that
Relevant Period by any member of the Group; and
(d)    deducting, without duplication, any fees or expenses paid in relation to
capital raising during that Relevant Period, including, without limitation,
equity issuances, debt issuances and debt exchanges.
“Cashflow Cover” means as of any date of determination the ratio of Cashflow to
Debt Service in respect of the most-recently ended Relevant Period.
“CET 21” means CET 21 spol. s r.o., a company incorporated and existing in the
Czech Republic.

6



--------------------------------------------------------------------------------



“Change in Law” means the occurrence, after the 2016 Effective Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, adoption or application thereof by any
Governmental Authority or (c) the making or issuance of, and compliance by the
relevant Lender with, any request, rule guideline or directive (whether or not
having the force of law) by any Governmental Authority. Notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and all requests, rules, guidelines and directives promulgated
thereunder and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, are deemed to have been introduced or adopted
after the 2016 Effective Date, regardless of the date enacted or adopted.
“Change of Control” shall be deemed to occur upon the occurrence of any one or
more of the following:
(a)    any “person” or “group” of related persons, other than one or more
Permitted Holders, is or becomes the beneficial owner, directly or indirectly,
of more than 35% of the total power of voting stock of Borrower and the
Permitted Holders beneficially own, directly or indirectly, in the aggregate a
lesser percentage of the total voting power of the voting stock of Borrower than
such person or group;
(b)    the sale, lease, transfer, conveyance or other disposition (other than by
way of amalgamation, merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of Borrower and its
Subsidiaries taken as a whole to any person other than a Permitted Holder;
(c)    the first day on which a majority of the members of the Board are not
Continuing Directors;
(d)    the adoption by the shareholders of Borrower of a plan relating to the
liquidation or dissolution of Borrower;
(e)    the adoption by the shareholders of CET 21 of a plan relating to the
liquidation or dissolution of CET 21;
(f)    Borrower ceases to beneficially own, directly or indirectly, 100% of the
Capital Stock of CET 21; or
(g)    Time Warner and any of its Affiliates collectively cease for any reason
to have at least 35% of the beneficial ownership of the outstanding Capital
Stock of Borrower.
For purposes of this definition: (a) “person” and “group” have the meanings they
have in Sections 13(d) and 14(d) of the Exchange Act, except that a “person”
shall also include a “group”; (b) “beneficial owner” is used as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that (i) a person shall be deemed
to have “beneficial ownership” of all shares that such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time and (ii) with respect to clause (g), for the purposes of determining
“beneficial ownership”, a person shall be deemed to have “beneficial ownership”
of any shares that may be acquired by such person pursuant to any agreement,
arrangement or understanding or upon the exercise of conversion rights, exchange
rights, warrants or options, or otherwise (irrespective of whether the right to
acquire such securities is exercisable immediately or only after the giving of
notice or the passage of time, including the giving of notice or the passage of
time in excess of sixty (60) days, the satisfaction of any conditions, the
occurrence of any event, the lapse of any limitation or any combination of the
foregoing); (c) a “person” will be deemed to beneficially own any voting stock
of an entity held by a parent entity, if such person is the beneficial owner,
directly or indirectly, of more than 35% of the voting power of the voting stock
of such parent entity and the Permitted Holders beneficially own, directly or
indirectly, in the aggregate a lesser percentage of the voting power of the
voting stock of such parent entity; and (d) a “Continuing Director” means any
member of the Board who was a member of the Board on the 2016 Effective Date or
was nominated for election or was elected to the Board with the approval of Time
Warner or the majority of Continuing Directors who were members of the Board at
the time of such nomination or election.
“Charges” has the meaning assigned to such term in Section 8.13.

7



--------------------------------------------------------------------------------



“CME BV” means CME Media Enterprises B.V., a company organized and existing
under the laws of the Netherlands.
“CME NV” means Central European Media Enterprises N.V., a company organized
under the laws of the former Netherlands Antilles and existing under the laws of
Curaçao.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means, as applicable, that certain property and tangible and
intangible assets, whether now owned or hereafter acquired, in which Security
are, from time to time, purported to be granted pursuant to the Security
Documents.
“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Loans, expressed as an amount representing the maximum aggregate amount of
such Lender’s Credit Exposure hereunder in respect of Loans, as such commitment
may (x) be reduced from time to time pursuant to Section 2.06, and (y) increased
or reduced from time to time pursuant to assignments by or to such Lender
pursuant to Section 8.04. The amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable, and shall not give effect to
any amounts capitalized on a Loan pursuant to a PIK Election. The aggregate
amount of the Lenders’ Commitments on the Restatement Effective Date was
$115,000,000; provided that as of January 1, 2018, the aggregate amount of the
Lenders’ Commitments shall be decreased on a pro rata basis to $50,000,000.
“Commitment Fee” has the meaning assigned to such term in Section 2.16.
“Commitment Termination Date” means the earlier of (a) the Maturity Date,
provided that if such day is not a Business Day, then the immediately preceding
Business Day and (b) the date on which the Commitments shall terminate in their
entirety in accordance with the provisions of this Agreement.
“Compliance Certificate” means a certificate substantially in the form Exhibit
D.
“Consolidated Net Debt” means, without duplication, at any date, an amount equal
to:
(x) Consolidated Total Debt;
minus
(y) Cash and Cash Equivalents held by Borrower and any of its Subsidiaries on
such date in an aggregate amount not to exceed (i) $100,000,000 during the
period starting on the 2016 Effective Date through the end of the Accounting
Quarter ending on September 30, 2017 and (ii) $75,000,000 during any period
following the start of the Accounting Quarter ending on December 31, 2017,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Leverage” means at any date of determination, the ratio of
Consolidated Net Debt on the last day of the most recently-ended Relevant Period
to EBITDA in respect of that Relevant Period.
“Consolidated Total Debt” means, without duplication, at any date, the sum for
the Group (in each case owed to creditors that are not members of the Group) of:
(a)    the aggregate principal amount of the Term Loans outstanding on that
date;
(b)    the aggregate principal amount of the 2017 PIK Notes, Revolving Loans,
2014 Third Party Loans, 2015 Third Party Loans and 2016 Third Party Loans, in
each case outstanding on that date;
(c)    the aggregate Financial Indebtedness outstanding at that date under the
Factoring Facility Agreement, to the extent it constitutes indebtedness under
GAAP; and

8



--------------------------------------------------------------------------------



(d)    the aggregate principal amount of any other Financial Indebtedness
permitted under paragraphs (b)(i) and (b)(ii) of Section 5.18 and Permitted
Financial Indebtedness, in each case outstanding on that date but excluding any
marking to market of Treasury Transactions.
“Consolidated Total Leverage” means at any date of determination, the ratio of
Consolidated Total Debt on the last day of the most recently-ended Relevant
Period to EBITDA in respect of that Relevant Period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.
“Curaçao Pledge Agreement” means that certain Pledge Agreement on Shares in
Central European Media Enterprises N.V., dated as of May 2, 2014, among
Borrower, as pledgor, the Security Agent, as pledgee, and CME NV, as the
company, substantially in the form of attached Exhibit E or any other form
approved by the Administrative Agent.
“Debt Service” means, in respect of any Relevant Period, the aggregate for the
Group of:
(a)    Finance Charges for that Relevant Period;
(b)    any cash dividends or distributions made during that Relevant Period by a
member of the Group to any Person not a member of the Group;
(c)    the aggregate of all scheduled and mandatory (but not voluntary)
repayments of Group Borrowings falling due during that Relevant Period but
excluding:
(i)    any amounts prepaid or falling due under any overdraft facility or this
Agreement which are not accompanied by a commitment reduction and are available
for simultaneous redrawing according to the terms of such overdraft facility or
this Agreement;
(ii)    any prepayment of the Term Loans, 2017 PIK Notes, 2014 Third Party
Loans, 2015 Third Party Loans or 2016 Third Party Loans, in each case which is
required to be made under the terms of this Agreement; and
(iii)    any repayment made to refinance a Group Borrowing in an amount not to
exceed the amount so refinanced (including principal and premium but excluding
accrued interest thereon or any fees incurred in connection with such
refinancing); and
(d)    the amount of the capital element of any payments in respect of that
Relevant Period payable under any Finance Lease entered into by a member of the
Group;
in each case so that no amount shall be added (or deducted) more than once.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
(a)    matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;

9



--------------------------------------------------------------------------------



(b)    is convertible or exchangeable for Financial Indebtedness or Disqualified
Stock (excluding Capital Stock which is convertible or exchangeable solely at
the option of Borrower or any of its Subsidiaries); or
(c)    is redeemable at the option of the holder of the Capital Stock thereof,
in whole or in part, in each case on or prior to the date that is 91 days after
the Maturity Date; provided that only the portion of Capital Stock which so
matures or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock.
“Dollars”, “$” or “US$” refers to the lawful money of the United States of
America.
“Dutch Pledge Agreement” means that certain Deed of Pledge of Shares in CME
Media Enterprises B.V., dated as of May 2, 2014, among CME NV, as pledgor, the
Security Agent, as pledgee, and CME BV, as the company, substantially in the
form of attached Exhibit F or any other form approved by the Administrative
Agent.
“EBITDA” means, in respect of any Relevant Period, the consolidated operating
profit/(loss) of the Group calculated in accordance with GAAP:
(a)    after adding back any amount attributable to amortization or depreciation
expenses;
(b)
before taking into account any Exceptional Items;

(c)
before taking into account any Pension Items;

(d)
excluding the charge to profit represented by the expensing of stock-based
compensation; and

(e)
excluding the results from discontinued operations;

in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining operating profit/(loss) of the Group.
“Effective Date” means May 2, 2014.
“Election” has the meaning assigned to such term in Section 2.09(d).
“Environmental Law” means any statutory or common law, treaty, convention,
directive or regulation having legal or judicial effect whether of a criminal or
civil nature, concerning the environment, the preservation or reclamation of
natural resources, or the management, release or threatened release of any
Hazardous Materials or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) a violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Euro” and “€” means the single currency of Participating Member States
introduced in accordance with the provision of Article 123 of the Treaty and, in
respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds in such currency.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loans, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by the reference to Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VI.

10



--------------------------------------------------------------------------------



“Exceptional Items” means any material items of an unusual or non-recurring
nature with respect to gains or losses of the Group arising on:
(a)    the restructuring of the activities of an entity and reversals of any
provisions for the cost of restructuring;
(b)    disposals or impairment of non-current assets (excluding programming
impairments); or
(c)     any other item excluded from OIBDA in Borrower’s filings with the SEC.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the SEC promulgated
thereunder, all as the same may be amended and shall be in effect from time to
time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being a tax resident of the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
in the case of a Lender, withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by Borrower under Section 8.04) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
2.14, amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.14(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Factoring Facility Agreement” means the framework factoring agreement (ramcova
faktoringova smlouva) between Factoring Ceské sporitelny, a.s. and CET 21, dated
March 24, 2003, pursuant to which individual agreements on assignment of
receivables are entered into between Factoring Ceské sporitelny a.s. as assignee
and CET 21 as assignor.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version not materially more onerous to comply
with), and any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b) of the Code and
any intergovernmental agreements in respect thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the United States Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three (3) Federal funds
brokers of recognized standing selected by it.
“Finance Charges” means, for any Relevant Period, the aggregate amount of the
accrued interest, commissions, fees, discounts, prepayment fees, premiums or
charges and other finance payments in respect of Group Borrowings, including net
realized gains or losses on any related derivative instruments, whether paid,
payable or capitalized by any member of the Group in respect of that Relevant
Period:
(a)    excluding any upfront fees or costs which are included as part of
effective interest rate adjustments;
(b)    including the interest (but not the capital) element of payments in
respect of Finance Leases;

11



--------------------------------------------------------------------------------



(c)    including any commission, fees, discounts and other finance payments
payable by (and deducting any such amounts payable to) any member of the Group
under any interest rate hedging arrangement;
(d)    including the Guarantee Fee and the Commitment Fee;
(e)    excluding any interest cost or expected return on plan assets in relation
to any post-employment benefit schemes; and
(f)    taking no account of any unrealized gains or losses on any derivative
instruments;
in each case so that no amount shall be added (or deducted) more than once.
“Finance Lease” means any lease or hire purchase contract which would, in
accordance with GAAP, be treated as a capital lease.
“Financial Indebtedness” means, at any date, any indebtedness of the Group for
or in respect of, without duplication:
(a)    moneys borrowed;
(b)    any amount raised by acceptance under any acceptance credit facility or
dematerialized equivalent;
(c)    any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;
(d)    the amount of any liability in respect of any Finance Lease;
(e)    receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);
(f)    any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing;
(g)    any Treasury Transaction (and, when calculating the value of any Treasury
Transaction, only the marked to market value shall be taken into account);
(h)    any counter-indemnity obligation in respect of a guarantee or other
instrument issued by a bank or financial institution;
(i)    the amount of any payment or liability under an advance or deferred
purchase agreement in respect of the supply of assets or services that is
overdue by more than one hundred twenty (120) days;
(j)    amounts of interest or accrued fees added to the (i) principal balance of
the Term Loans, Loans and 2017 PIK Notes, in each case as a result of PIK
elections in respect of payment of interest thereon, (ii) the outstanding amount
of the Guarantee Fee and Reimbursement Agreement Commitment Fee, in each case as
a result of PIK elections in respect of payments of interest or accrued fees
thereon and (iii) any other amount covered by the items referred to in
paragraphs (a) to (i) above; and
(k)    the amount of any liability in respect of any guarantee for any of the
items referred to in paragraphs (a) to (j) above.
“Financial Year” means the annual accounting period of the Group ending on or
about December 31 in each year.

12



--------------------------------------------------------------------------------



“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body (including
self‑regulatory body), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra‑national bodies such as the
European Union or the European Central Bank).
“Group” means Borrower and its Subsidiaries from time to time, other than
Subsidiaries in liquidation prior to the 2016 Effective Date or voluntarily
liquidated after the 2016 Effective Date as permitted by the terms of this
Agreement.
“Group Borrowings” means, at any date, the aggregate outstanding principal,
capital or nominal amount (and any fixed or minimum premium payable on
prepayment or redemption) of any indebtedness of members of the Group for or in
respect of (in each case owed to creditors that are not members of the Group):
(a)    moneys borrowed and debit balances at banks or other financial
institutions (excluding debit balances under the BMG Cash Pooling Arrangements
provided that the net Group position is positive);
(b)    any acceptances under any acceptance credit or bill discount facility (or
dematerialised equivalent);
(c)    any note purchase facility or bonds (but not Trade Instruments), notes,
debentures, loan stock or any similar instrument;
(d)    any Finance Lease;
(e)    receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis and meet any requirements for
de-recognition under GAAP);
(f)    any counter-indemnity obligation in respect of a guarantee, bond, standby
or documentary letter of credit or any other instrument (but not, in any case,
Trade Instruments) issued by a bank or financial institution in respect of (i)
an underlying liability of an entity which is not a member of the Group which
liability would fall within one of the other paragraphs of this definition or
(ii) any liabilities of any member of the Group relating to any post-retirement
benefit scheme;
(g)    any amount raised by the issue of shares which are redeemable for cash
(other than at the option of the issuer) before the Maturity Date or are
otherwise classified as borrowings under GAAP;
(h)    any amount of any liability under an advance or deferred purchase
agreement if one of the primary reasons behind the entry into the agreement is
to raise finance or to finance the acquisition or construction of the asset or
service in question;
(i)    any amount raised under any other transaction (including any forward sale
or purchase agreement, sale and sale back or sale and leaseback agreement)
having the commercial effect of a borrowing or otherwise classified as
borrowings under GAAP; and
(j)    (without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to (i)
above.
“Guarantee” means the Guarantee issued by the Subsidiary Guarantors pursuant to
this Agreement substantially in the form of Exhibit A attached hereto.
“Guarantee Fee” has the meaning assigned to such term in the Reimbursement
Agreement.

13



--------------------------------------------------------------------------------



“Guarantee Reimbursement Amount” has the meaning assigned to such term in the
Reimbursement Agreement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated pursuant to any
Environmental Law.
“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
“ICE LIBOR” has the meaning assigned to such term in the definition of “LIBO
Rate”.
“Income Taxes” means Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profit Taxes or any
similar taxes.
“Indemnified Parties” has the meaning assigned to such term in Section 8.03(b).
“Indemnified Taxes” means (a) Taxes (other than Excluded Taxes) imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document, and (b) to the extent not
otherwise described in (a), Other Taxes.
“Intellectual Property” means:
(a)    any patents, trademarks, service marks, designs, business names,
copyrights, database rights, design rights, domain names, moral rights,
inventions, confidential information, knowhow and other intellectual property
rights and interests (which may now or in the future subsist), whether
registered or unregistered; and
(b)    the benefit of all applications and rights to use such assets of each
member of the Group (which may now or in the future subsist).
“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement, originally dated July 21, 2006, among CME, the trustee and security
agent for the 2017 PIK Notes, the security agent for the Term Loan Credit
Agreement, the security agent for this Agreement, Administrative Agent, and the
other parties thereto, as amended and restated on February 19, 2016.
“Interest Cover” means as of any date of determination the ratio of EBITDA to
Finance Charges in respect of the most recently-ended Relevant Period.
“Interest Election Request” means a request by Borrower to convert or continue a
Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarter
Date and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part.

14



--------------------------------------------------------------------------------



“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one or three (3) months
thereafter, as Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the following Business Day unless such following Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the preceding Business Day and (ii) any Interest Period pertaining to such a
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Eurodollar Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
“Interim Administrative Agent” has the meaning assigned to such term in Section
7.06.
“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan (other than advances to customers in the ordinary course of
business) or other extension of credit (including by way of guarantee or similar
arrangement, but excluding any debt or extension of credit represented by a bank
deposit other than a time deposit) or capital contribution to (by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Capital Stock, Financial Indebtedness or other similar instruments issued by,
such Person and all other items that are or would be classified as investments
on a balance sheet prepared in accordance with GAAP.
“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.
“Joint Venture Investment” means the aggregate of:
(a)    all amounts subscribed for shares in, lent to, or invested in all Joint
Ventures by any member of the Group;
(b)    the contingent liabilities of any member of the Group under any guarantee
given in respect of the liabilities of any Joint Venture; and
(c)    the market value of any assets transferred by any member of the Group to
any Joint Venture.
“Judgment Currency” has the meaning assigned to such term in Section 8.16(a).
“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 8.16(a).
“Laws” means all laws, statutes, ordinances, rules, regulations, judgments,
injunctions, orders and decrees.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto as a Lender pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto as a
Lender pursuant to an Assignment and Assumption, and “Lender” means any one of
the Lenders.

15



--------------------------------------------------------------------------------



“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) LIBOR Rate (the
“ICE LIBOR”), as published by Reuters (or any other commercially available
source providing quotations of ICE LIBOR as designated by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits (as applicable) in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the
arithmetic average of the rates at which deposits in Dollars and for a maturity
comparable to such Interest Period are offered with respect to any Eurodollar
Borrowing to the principal London offices of the Reference Banks (or, if any
Reference Bank does not at the time maintain a London office, the principal
London office of any Affiliate of such Reference Bank) in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period and;
provided, however, that, if only two Reference Banks notify the Administrative
Agent of the rates offered to such Reference Banks (or any Affiliates of such
Reference Banks) as aforesaid, the LIBO Rate with respect to such Eurodollar
Borrowing shall be equal to the arithmetic average of the rates so offered to
such Reference Banks (or any such Affiliates). Notwithstanding the foregoing,
for purposes of clause (c) of the definition of Alternate Base Rate, the rates
referred to above shall be the rates as of 11:00 a.m., London, England time, on
the date of determination (rather than the second Business Day preceding the
date of determination). Notwithstanding the foregoing, the “LIBO Rate” in
respect of any applicable Interest Period will be deemed to be 1.00% per annum
if the LIBO Rate for such Interest Period calculated pursuant to the foregoing
provisions would otherwise be less than 1.00% per annum.
“Loan Documents” means this Agreement, the Guarantee, the Security Documents,
each Revolving Loan Note and all other agreements, notes, certificates,
documents, instruments and writings at any time delivered in connection herewith
or therewith.
“Loan Parties” means Borrower and the Subsidiary Guarantors.
“Loans” means a Loan made pursuant to Section 2.01.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, business, results of operations, properties or liabilities of
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its payment or other material obligations to the Lenders
under any Loan Document to which it is or will be a party, (c) the rights of or
benefits available to the Lenders under any Loan Document or (d) the
effectiveness or ranking of any Guarantee or Collateral given or granted or
purported to be given or granted under any Loan Document.
“Material Indebtedness” means Financial Indebtedness (other than the Loans) of
any one or more of Borrower and its Significant Subsidiaries in an aggregate
principal amount exceeding $25,000,000 (or its foreign currency equivalent).
“Maturity Date” means February 19, 2021.
“Maximum Rate” has the meaning assigned to such term in Section 8.13.
“Moody’s” means Moody’s Investors Service, Inc. or its successor.
“Obligation Currency” shall have the meaning assigned to such term in Section
8.16(a).
“Original Financial Statements” means: (a) in relation to Borrower, the audited
consolidated financial statements of the Group for the financial year ended
December 31, 2014; and (b) in relation to each Subsidiary Guarantor of Borrower,
its unaudited accounts for the latest financial year for which they are
available.

16



--------------------------------------------------------------------------------



“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising directly from
any payment made hereunder or under any other Loan Document or directly from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are imposed
with respect to an assignment (other than an assignment made pursuant to an
assignment request by Borrower under Section 8.04).
“Participant” has the meaning assigned to such term in Section 8.04(d).
“Participating Member State” means any member state of the European communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European community relating to the Economic and Monetary
Union.
“Pension Items” means any curtailments and settlements attributable to a
post-employment benefit scheme.
“Permitted Acquisition” means:
(a)    an acquisition by a member of the Group of an asset sold, leased,
transferred or otherwise disposed of under Section 5.14(b)(ii); provided that
such asset is not subject to any liabilities (other than any liabilities that
would constitute Permitted Financial Indebtedness or Financial Indebtedness
permitted under Section 5.18(b)(i) if owed by a member of the Group);
(b)
an acquisition of shares or securities pursuant to a Permitted Share Issue;

(c)
an acquisition of securities which are Cash Equivalents; or

(d)    acquisition of shares in a Joint Venture to the extent permitted by
Section 5.11.
“Permitted Business” means (a) any business conducted by Borrower and any of its
Subsidiaries on February 28, 2014, (b) any reasonable extension of such business
and (c) any business reasonably related, ancillary or complementary thereto.
“Permitted Disposal” means any sale, lease, license, transfer or other disposal
which, except in the case of paragraph (b), is on arm’s length terms:
(a)    of trading stock, including licenses for content, formats and other
similar or related rights or cash, made by any member of the Group in the
ordinary course of business of the disposing entity on normal commercial terms;
(b)    of assets (other than shares, businesses or Intellectual Property) in
exchange for other assets comparable or superior as to type, value and quality;
(c)
of receivables pursuant to the Factoring Facility Agreement;

(d)
of obsolete or redundant vehicles, plant and equipment for Cash;

(e)    of Cash or Cash Equivalents not otherwise required to be applied or
prohibited by this Agreement or in exchange for other Cash Equivalents;

17



--------------------------------------------------------------------------------



(f)    constituted by a license of intellectual property rights permitted by
Section 5.20;
(g)
to a Joint Venture, to the extent permitted by Section 5.11;

(h)    arising under Section 5.22 or as a result of any Permitted Security; or
(i)    the disposal of Borrower’s interests in (i) Pro Digital S.R.L., (ii)
Balkan Media Group AD, (iii) Glavred-Media LLC or (iv) the radio business
operated in Bulgaria by Borrower as the bTV Radio group (including bTV Radio,
N-Joy, Z-Rock, Melody, Classic FM, Jazz FM and Jazz FM Lounge).
“Permitted Financial Indebtedness” means Financial Indebtedness, without
duplication:
(a)arising under the (i) Loan Documents, (ii) Term Loan Credit Agreement, (iii)
2014 Third Party Credit Agreement, (iv) 2015 Third Party Credit Agreement, (v)
2016 Third Party Credit Agreement and (vi) Reimbursement Agreement;
(b)    arising under the 2017 PIK Notes Indenture;
(c)
arising under any Treasury Transaction;

(d)    arising under a Permitted Loan, a Permitted Guarantee or a guarantee
permitted under Section 5.17(a);
(e)    of any person acquired by a member of the Group after November 14, 2014
which is incurred under arrangements in existence at the date of acquisition,
but not incurred or increased or having its maturity date extended in
contemplation of, or since, that acquisition, and outstanding only for a period
of six (6) months following the date of acquisition;
(f)    arising under the Factoring Facility Agreement up to the committed amount
existing thereunder on February 28, 2014;
(g)    arising under any netting, set-off or cash-pooling arrangements
(including the BMG Cash Pooling Arrangements) entered into by any member of the
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of members of the Group;
(h)    arising under paragraph (i) of the definition of Financial Indebtedness
in an amount not to exceed $50,000,000 at any one time; and
(i)    Permitted Refinancing Indebtedness.
“Permitted Guarantee” means:
(a)
the endorsement of negotiable instruments in the ordinary course of trade;

(b)    any guarantee, performance or similar bond or other obligation
guaranteeing performance by any member of the Group under any contract (other
than a contract that is or evidences Financial Indebtedness) entered into in
ordinary course of business of the respective member of the Group as conducted
on February 28, 2014;
(c)    any guarantee of a Joint Venture to the extent permitted by Section 5.11;
(d)
any guarantee permitted under Section 5.18;

(e)    any guarantee given in respect of the netting or set-off, netting or cash
pooling arrangements permitted pursuant to paragraph (b) of the definition of
Permitted Security;

18



--------------------------------------------------------------------------------



(f)    any guarantee given by a member of the Group in respect of or to secure
obligations pursuant to any programming, production, distribution, format or
other intellectual or similar rights or capital equipment or other assets used
in the ordinary course of its business as conducted on February 28, 2014 and not
to exceed $50,000,000 (or its equivalent in other currencies) in the aggregate
for the Group at any time; provided that no more than $15,000,000 (or its
equivalent in other currencies) in the aggregate shall be attributable to
Borrower’s Subsidiaries (other than the Subsidiary Guarantors);
(g)    any guarantee given to any relevant tax authority in respect of excise
taxes, export duties or other such taxes, charges, duties or imposts payable by
a member of the Group in the ordinary course of its business as conducted on
February 28, 2014; or
(h)    any indemnity given in the ordinary course of the documentation of an
acquisition or disposal transaction which is a Permitted Acquisition or
Permitted Disposal which indemnity is in a customary form and subject to
customary limitations.
“Permitted Holder” means (a) Time Warner and (b) partnerships, corporations,
limited liability companies or other entities which are controlled by Time
Warner.
“Permitted Investment” means an Investment by Borrower or any Subsidiary of
Borrower in:
(a)    Borrower or other member of the Group;
(b)    transactions that constitute a Permitted Acquisition, Permitted Joint
Venture, Permitted Loan, or otherwise are permitted by Sections 5.10, 5.11 and
5.16;
(c)    Cash Equivalents;
(d)    receivables owing to Borrower or any Subsidiary created or acquired in
the ordinary course of business and payable or dischargeable in accordance with
customary trade terms; provided, however, that such trade terms may include such
concessionary trade terms as Borrower or any such Subsidiary deems reasonable
under the circumstances;
(e)    payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business not in excess of
$5,000,000 at any time outstanding;
(f)    Capital Stock, obligations or securities received in settlement of debts
created in the ordinary course of business and owing to Borrower or any
Subsidiary of Borrower or in satisfaction of judgments or pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor;
(g)    Investments made as a result of the receipt of non-cash consideration
from a disposal that was made pursuant to and in compliance with Section 5.14;
(h)    Investments in existence on February 28, 2014; and
(i)    Treasury Transactions which transactions or obligations are incurred in
compliance with Section 5.18.
“Permitted Loan” means:
(a)    any trade credit extended by any member of the Group to its customers on
normal commercial terms and in the ordinary course of its trading activities;
(b)    a loan made to a Joint Venture to the extent permitted under Section
5.11;

19



--------------------------------------------------------------------------------



(c)    a loan or extension of credit by a member of the Group to another member
of the Group; and
(d)    any transaction that constitutes a Permitted Investment.
“Permitted Refinancing Indebtedness” means Financial Indebtedness that is
incurred to refinance, refund, replace, exchange or repay Financial Indebtedness
consisting of (x) all, but not less than all, outstanding Revolving Loans and
either or both of the 2014 Third Party Loans or 2015 Third Party Loans, (y) a
portion at least equal to 50% of the outstanding 2016 Third Party Loans or (z)
following the occurrence of a Change of Control, any amount of any of the
outstanding 2014 Third Party Loans, 2015 Third Party Loans and/or 2016 Third
Party Loans, as well as any subsequent refinancing or refunding of all such
Financial Indebtedness; provided in every case, that
(a)    the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of such Financial
Indebtedness so refinanced or refunded except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such refinancing or
refunding and by an amount equal to any existing commitments unutilized
thereunder;
(b)    such refinancing or refunding has a final maturity date equal to or later
than the final maturity date of, and has a weighted average life to maturity
equal to or greater than the weighted average life to maturity of (i) all such
Financial Indebtedness being refinanced or refunded and (ii) so long as no
Change of Control has occurred, each of this Agreement, the 2014 Third Party
Credit Agreement, 2015 Third Party Credit Agreement and 2016 Third Party Credit
Agreement (determined in the case of both clauses (i) and (ii) without giving
effect to any amortization of or prepayment of such Financial Indebtedness being
refinanced or refunded prior to such date of determination);
(c)     at the time the Permitted Refinancing Indebtedness is incurred, no
Default or Event of Default shall have occurred and be continuing;
(d)    the original obligors in respect of such Financial Indebtedness being
refinanced or refunded remain the only obligors thereon;
(e)    to the extent such Financial Indebtedness being refinanced or refunded is
secured by Security, such refinancing or refunding is not secured by any
Security on any property that did not secure such Financial Indebtedness being
refinanced or refunded;
(f)    the terms and conditions (including, if applicable, as to Collateral but
excluding as to subordination, pricing, premiums and optional prepayment or
redemption provisions) of any such refinanced or refunded Financial Indebtedness
(taken as a whole) are not more restrictive with respect to Borrower and the
Subsidiaries, as reasonably determined by Borrower in good faith, than the terms
and conditions of the Reimbursement Agreement and such Financial Indebtedness
being refinanced or refunded;
(g)    Borrower must on or prior to any such refinancing or refunding, prepay or
refinance all, but not less than all, of the outstanding Loans and all
obligations under this Agreement, and terminate the commitments thereunder;
(h)     Borrower must on or prior to any such refinancing or refunding pay Time
Warner all accrued premiums, expenses and fees, including any Reimbursement
Agreement Commitment Fee, Guarantee Fees or Guarantee Reimbursement Amount under
the Reimbursement Agreement, accrued or incurred in connection with the 2014
Third Party Credit Agreement, 2015 Third Party Credit Agreement or 2016 Third
Party Credit Agreement, as applicable, or portion thereof being refinanced; and
(i)    Borrower must comply with the requirements of the final paragraph of
Section 5.18 concerning Time Warner’s right of first offer in respect of a
Proposed Refinancing.

20



--------------------------------------------------------------------------------



“Permitted Security” means, in each case to the extent not arising over assets
that constitute Collateral and in any event subject to the last proviso of this
definition:
(a)    any lien arising by operation of law and in the ordinary course of
business and not as a result of any default or omission by any member of the
Group;
(b)    any Security or Quasi-Security arising under any netting, set-off or
cash-pooling arrangements (including the BMG Cash Pooling Arrangements) entered
into by any member of the Group in the ordinary course of its banking
arrangements for the purpose of netting debit and credit balances of members of
the Group but only so long as such Security or Quasi-Security does not secure
Financial Indebtedness under such arrangements in an amount in excess of
$20,000,000 (or its equivalent in other currencies) at any one time;
(c)    any payment or close out netting or set-off arrangement pursuant to any
Treasury Transaction or foreign exchange transaction entered into by a member of
the Group which constitutes Permitted Financial Indebtedness, excluding any
Security or Quasi-Security under a credit support arrangement;
(d)    any Security or Quasi-Security over or affecting any asset acquired by a
member of the Group after November 14, 2014 if:
(i)    the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;
(ii)    the principal amount secured has not been increased in contemplation of
or since the acquisition of that asset by a member of the Group; and
(iii)    the Security or Quasi-Security is removed or discharged within six (6)
months of the date of acquisition of such asset;
(e)    any Security or Quasi-Security over or affecting any asset of any company
which becomes a member of the Group after November 14, 2014, where the Security
or Quasi-Security is created prior to the date on which that company becomes a
member of the Group if:
(i)    the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;
(ii)    the principal amount secured has not increased in contemplation of or
since the acquisition of that company; and
(iii)    the Security or Quasi-Security is removed or discharged within six
months of that company becoming a member of the Group;
(f)    any Security or Quasi-Security arising under any retention of title, hire
purchase or conditional sale arrangement or arrangements having similar effect
in respect of goods supplied to a member of the Group in the ordinary course of
business and on the supplier’s standard or usual terms and not arising as a
result of any default or omission by any member of the Group;
(g)    any Quasi-Security arising as a result of a disposal which is a Permitted
Disposal or is permitted under Section 5.14;
(h)    any Security or Quasi-Security arising as a consequence of any finance or
capital lease permitted pursuant to Section 5.18(b)(ii);
(i)    any Security granted (i) under the Security Documents and (ii) in respect
of the Term Loan Credit Agreement and the Reimbursement Agreement;

21



--------------------------------------------------------------------------------



(j)    any Security granted as of November 14, 2014 in respect of the 2017 PIK
Notes;
(k)    any Security granted as of the Purchase Date (if any) in respect of the
2014 Third Party Loans, 2015 Third Party Loans or 2016 Third Party Loans;
(l)    any Security or Quasi-Security created pursuant to clauses 24 and 25 of
the general banking conditions (Algemene Bankvoorwaarden) in the Netherlands;
(m)    any Security securing Permitted Refinancing Indebtedness incurred to
refinance Financial Indebtedness that was previously so secured, provided that
any such Security is limited to all or part of the same property or assets (plus
improvements, replacement accessions, proceeds or dividends or distributions in
respect thereof) that secured (or, under the written arrangements under which
the original Security arose, could secure) the Financial Indebtedness being
refinanced or is in respect of property that is Permitted Security hereunder; or
(n)    any Security not falling under any of the foregoing paragraphs securing
indebtedness the outstanding principal amount of which (when aggregated with the
outstanding principal amount of any other Financial Indebtedness which has the
benefit of a Security given by any member of the Group other than any permitted
under paragraphs (a) to (m) above) does not exceed $10,000,000 (or its
equivalent in other currencies);
provided that, notwithstanding anything to the contrary contained in paragraphs
(a) to (n) above, paragraphs (d), (e), (i), (j) and (k) above shall not
constitute a Permitted Security with respect to CET 21 and any of its
Subsidiaries to the extent any of the above secures directly or indirectly any
Financial Indebtedness.
“Permitted Share Issue” means an issue of shares by a member of the Group (other
than Borrower) to its direct or indirect Holding Company (other than any Holding
Company of Borrower), or the conversion of Preferred Stock to common equity,
where (if the existing shares of the relevant member of the Group are the
subject of the Security Documents) the newly-issued shares also become subject
to the Security Documents on the same terms.
“Permitted Transaction” means: (a) any disposal required, Financial Indebtedness
incurred, guarantee or Security or Quasi-Security given, or other transaction
arising, under the Loan Documents; (b) the solvent liquidation or reorganisation
of any member of the Group which is not a Loan Party so long as any payments or
assets distributed as a result of such liquidation or reorganisation are
distributed to other members of the Group; (c) the solvent amalgamation,
demerger, merger, consolidation, corporate reconstruction or reorganization (by
way of voluntary arrangement, scheme of arrangement or otherwise) as between one
member of the Group and other member of the Group and in the case of any such
transaction involving a Loan Party where such Loan Party remains as the
surviving entity; and (d) transactions (other than (i) any sale, lease, license,
transfer or other disposal and (ii) the granting or creation of Security or the
incurring or permitting to subsist of Financial Indebtedness) conducted in the
ordinary course of business on arm’s length terms.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“PIK Election” has the meaning assigned to such term in Section 2.09(d).
“PIK Portion” has the meaning assigned to such term in Section 2.09(e).
“PIK Rate” means the applicable rate set forth under the heading “PIK Rate” in
the definition of “Applicable Rate” or, following the date that is 180 days
after a Change of Control, “Change of Control Applicable Rate”.
“Pledge Agreements” means the Curaçao Pledge Agreement and Dutch Pledge
Agreement.

22



--------------------------------------------------------------------------------



“Preferred Stock,” as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.
“Process Agent” has the meaning assigned to such term in Section 8.09(d).
“Proposed Refinancing” has the meaning assigned to such term in Section 5.18.
“Purchase Date” means, as the context requires, the date that any or all of the
2014 Third Party Loans Purchase Price, 2015 Third Party Loans Purchase Price
and/or 2016 Third Party Loans Purchase Price is paid by Time Warner.
“Quarter Date” means each of March 31, June 30, September 30 and December 31.
“Quarterly Financial Statements” means the financial statements delivered
pursuant to Section 5.01(a)(ii).
“Quasi-Security” has the meaning assigned to such term in Section 5.13.
“Recipient” means the Administrative Agent or any Lender, as applicable.
“Reference Banks” means three (3) banks selected from time to time by the
Administrative Agent at the direction of the Required Lenders.
“Register” has the meaning assigned to such term in Section 8.04(c).
“Reimbursement Agreement” means that certain Reimbursement Agreement, dated as
of November 14, 2014, as amended and restated as of February 19, 2016, among
Borrower, CME BV and Time Warner.
“Reimbursement Agreement Commitment Fee” has the meaning assigned to the term
“Commitment Fee” in the Reimbursement Agreement.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Relevant Jurisdiction” means, in relation to Borrower or any other member of
the Group:
(a)
its jurisdiction of incorporation;

(b)
any jurisdiction where it conducts a substantive part of its business; and

(c)    the jurisdiction whose laws govern the perfection of any of the Security
granted under the Security Documents entered into by it.
“Relevant Period” means each period of twelve (12) months ending on or about the
last day of the Financial Year and each period of twelve (12) months ending on
or about the last day of each Accounting Quarter.
“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the sum total of the Commitments at such time; provided that
after a Commitment Termination Date, the “Required Lenders” shall be determined
based on the Credit Exposures rather than the Commitments.
“Responsible Officer” means a Chief Executive Officer, Chief Financial Officer,
Deputy Chief Financial Officer or Treasurer of Borrower.

23



--------------------------------------------------------------------------------



“Restatement Effective Date” has the meaning assigned to such term in the
Amendment and Restatement Agreement.
“Restricted Investment” means any Investment other than a Permitted Investment.
“Restricted Payment” has the meaning assigned to such term in Section 5.22.
“Revolving Loan Note” has the meaning assigned to such term in Section 2.07(e).
“S&P” means Standard & Poor’s Rating Services or its successor.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“SEC” means the U.S. Securities and Exchange Commission.
“Secured Parties” has the meaning assigned to such term in each Pledge
Agreement.
“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
“Security Agent” means Time Warner, together with any of its successors pursuant
to the Security Documents.
“Security Documents” means the Pledge Agreements and the Intercreditor
Agreement.
“Significant Subsidiary” means any Subsidiary of Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1‑02 of Regulation S‑X
(as in effect on the February 28, 2014) promulgated by the SEC. Notwithstanding
the foregoing, CME BV shall be included as a Significant Subsidiary of CME.
“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

24



--------------------------------------------------------------------------------



“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which a nationally recognized financial
institution chosen by the Administrative Agent in its sole discretion is subject
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors). Such reserve percentage shall include
those imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Obligations” means any Financial Indebtedness of Borrower or any
Subsidiary Guarantor (whether outstanding on February 28, 2014 or thereafter
incurred) which is subordinate or junior in right of payment to obligations
under this Agreement pursuant to a written agreement.
“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(i) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all such ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the board of directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (iii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent and (iv) any other
Person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent. Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of Borrower.
“Subsidiary Guarantors” means CME BV, CME NV and any other Subsidiary of
Borrower that becomes a Subsidiary Guarantor pursuant to Section 5.23.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority of any type whatsoever, including any interest, additions to tax or
penalties applicable thereto.
“Term Loans” means the term loans made to CME under the Term Loan Credit
Agreement.
“Term Loan Credit Agreement” means that certain Amended and Restated Term Loan
Facility Credit Agreement, dated as of February 28, 2014, as amended and
restated as of November 14, 2014, among Borrower, the other lenders party
thereto from time to time and Time Warner, as the administrative agent.
“Time Warner” means Time Warner Inc., a Delaware corporation.
“Time Warner Information” has the meaning assigned to such term in Section
8.12(b).
“Total Purchase Price” means the consideration (including associated costs and
expenses) for a an acquisition and any Financial Indebtedness or other assumed
actual or contingent liability, in each case remaining in the acquired company
(or any such business) at the date of acquisition.
“Trade Instruments” means any performance bonds, advance payment bonds or
documentary letters of credit issued in respect of the obligations of any member
of the Group arising in the ordinary course of trading of that member of the
Group.

25



--------------------------------------------------------------------------------



“Transactions” means (a) the execution and delivery of the Amendment and
Restatement Agreement and the performance by (i) Borrower of this Agreement and
the Amendment and Restatement Agreement and (ii) each of the Subsidiary
Guarantors of the Guarantee, and (b) the borrowing of Loans.
“Treasury Transaction” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price but not for speculative purposes.
“TWMH” means Time Warner Media Holdings B.V., a besloten vennootschap met
beperkte aansprakelijkheid, or private limited company, organized under the laws
of the Netherlands.
“Type” when used in reference to any Loan or Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are ABR Loans or Eurodollar
Loans.
“Treaty” means the Treaty establishing the European Economic Community, being
the Treaty of Rome of March 25, 1957, as amended by the Single European Act
1987, the Maastricht Treaty (which was signed at Maastricht on February 7, 1992
and came into force on November 1, 1993), the Amsterdam Treaty (which was signed
at Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as amended from time to
time and as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the Euro in one or more member
states.
“U.S.” means the United States of America.
“USA Patriot Act” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws”.
“VAT” means any value added Tax as provided for in Directive 2006/112/EC of the
Council of the European Union and any other Tax of a similar nature in any
jurisdiction.


Section 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) except as provided in this Agreement,
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and, unless the context requires otherwise,
shall include without limitation (x) any applicable foreign statute, law
(including any rules or regulations promulgated under any such statute or law),
regulation, treaty, rule, official directive, request or guideline of any
foreign national, state, local, municipal, or other governmental, fiscal,
monetary or regulatory body, agency, department or regulatory, self‑regulatory
or other authority or organization, whether or not having the force of law (but
if not having the force of law, one which applies generally to the class or
category of institutions of which any Lender or the Administrative Agent forms a
part and compliance with which is in accordance with the general practice of
those financial institutions) and (y) any applicable decision of any competent
court or other judicial body, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (g) as used herein, the obligation of any Loan
Party under this Agreement or any other Loan Document in respect of interest
accruing under this Agreement or the other Loan Documents shall be deemed to
include without limitation any interest accruing during the pendency of, or
after the filing of any petition in respect of, any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowable or
allowed in such proceeding and (h) all currency amounts shall be to Dollars,
except with respect to Section 5.15(a). For the avoidance of doubt, for all
purposes under this Agreement (including computing Consolidated Net Leverage and
Consolidated Total Leverage), the amount of the 2017 PIK Notes and the Term
Loans outstanding shall be equal to the aggregate principal amount of such 2017
PIK Notes or Term Loans outstanding at any such time including the amounts of
interest or accrued fees added to such principal amount (in each case as a
result of PIK elections in respect of payment of interest thereon), without
giving effect to the tax treatment or accounting standards used in respect
thereof (including any discount thereto).
Section 1.03    Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.
Section 1.04    Fluctuations in the Exchange Rate of Currencies. When
determining a Group member’s capacity to incur additional Financial
Indebtedness, investments or any other obligations or amounts that are limited
by a threshold basket under Article V, the Dollar equivalent of all outstanding
and additional obligations or amounts that are denominated in foreign currencies
shall be calculated at the exchange rate publicly reported by Bloomberg (or such
other sources as the Administrative Agent may agree) as of the date of such
incurrence for the purpose of testing compliance with such threshold basket. 
Notwithstanding the foregoing, the maximum amount of Financial Indebtedness,
investments and any other obligations or amounts that a Group member has
incurred under Article V shall not be deemed to be exceeded for the purpose of
determining the existence of a Default or Event of Default solely as a result of
fluctuations in the exchange rate of currencies after the date of such
incurrence.
ARTICLE II
THE CREDITS

26



--------------------------------------------------------------------------------



Section 2.01    Revolving Loan Commitments. Subject to the terms and conditions
set forth herein, each Lender agrees to make Loans (denominated in Dollars) to
Borrower from time to time on any Business Day during the Availability Period in
an aggregate principal amount that will not result in (i) such Lender’s Credit
Exposure exceeding such Lender’s Commitment or (ii) the sum of the total Credit
Exposures exceeding the sum of the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, Borrower may
borrow, prepay and reborrow Loans.
Section 2.02    Loans.
(a)    Each Loan shall be made as a part of a Borrowing consisting of Loans of
the same Type made by the applicable Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such loan; provided that any
exercise of such option shall not affect the obligation of Borrower to repay
such Loan in accordance with the terms of this Agreement. Subject to Section
2.10, each Loan Borrowing shall be comprised entirely of ABR Loans or Eurodollar
Loans as Borrower may request in accordance herewith.
(c)    Each Borrowing, conversion or continuation of Loans hereunder shall be in
an aggregate amount that is an integral multiple of $1,000,000 and not less than
$20,000,000. Eurodollar Loans of more than one applicable Interest Periods may
be outstanding at the same time; provided that there shall not at any time be
more than a total of six (6) Eurodollar Loans with differing Interest Periods
outstanding.
(d)    Notwithstanding any other provision of this Agreement, Borrower shall not
be entitled to request, or to elect to convert or continue, any Loan if the
Interest Period requested with respect thereto would end after the Maturity
Date.



27



--------------------------------------------------------------------------------



Section 2.03    Requests for Loans. To request a Loan, Borrower shall notify the
Administrative Agent of such request in writing not later than 12:00 noon, New
York City time, three (3) Business Days (or such shorter period as may be agreed
to by the Administrative Agent) before the date of the proposed Loan and deliver
a Borrowing Request in respect of such proposed borrowing. Each Borrowing
Request shall be delivered by hand delivery, fax or emailed pdf of the Borrowing
Request and shall be signed by Borrower. Each Borrowing Request shall be
irrevocable and be binding on Borrower and shall specify the following
information:
(i)    the aggregate principal amount of the requested Loan;
(ii)    the date of such Loan, which shall be a Business Day;
(iii)    the Type of Loans to be borrowed (ABR or Eurodollar);
(iv)    if a Eurodollar Loan, the initial Interest Period to be applicable
thereto (one (1) month or three (3) months);
(v)    that the conditions set forth in Section 4.02 have been satisfied in full
as of the date of the Borrowing Request; and
(vi)    the location and number of Borrower’s account to which funds are to be
disbursed.
If no election as to the Type of a Borrowing is specified, then the requested
Borrowing shall be deemed an ABR Loan. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04    Funding of Loans.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds in Dollars
by 10:00 a.m., New York City time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.04 and may, in
reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the
Administrative Agent shall have the right to demand payment from the applicable
Lender and/or Borrower and they each severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Alternate Base Rate or (ii) in the case of
Borrower, the interest rate that would otherwise apply to such Borrowing. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing and such payment shall
absolve any obligation of Borrower in respect of any demand made under this
Section 2.04 in respect of such Loan.

28



--------------------------------------------------------------------------------



Section 2.05    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter,
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.05. Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section 2.05, Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile or email pdf to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election (one (1) or
three (3) months).
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each participating Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.
(e)    If Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be continued as a
Eurodollar Borrowing having a one-month Interest Period. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

29



--------------------------------------------------------------------------------



Section 2.06    Termination and Reduction of Commitments.
(a)    Unless previously terminated, the Commitments shall terminate on the
earlier of (i) the occurrence of a Change of Control or (ii) the Maturity Date.
(b)    Borrower may at any time prior to the end of the Maturity Date reduce in
whole or in part the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $25,000,000 and (ii) Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.08, the sum of the Credit Exposures would exceed the
total Commitments.
(c)    Borrower shall notify the Administrative Agent of any election to
terminate or partially reduce any Commitment under this Section 2.06 at least
three (3) Business Days (or such shorter period that may be acceptable to the
Administrative Agent in its sole discretion) prior to any such termination or
reduction. Each notice delivered by Borrower pursuant to this Section 2.06 shall
specify the applicable Commitment to be terminated or reduced and shall be
irrevocable; provided that a notice of termination of such Commitment delivered
by Borrower may state that such notice is conditioned upon the effectiveness of
another event, in which case such notice may be revoked by Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
(d)    Notwithstanding the foregoing, the Commitments shall automatically be
reduced from $115,000,000 (or such lesser amount as Borrower shall have
voluntarily reduced the Commitments) to $50,000,000 on January 1, 2018, without
further action by Borrower, Administrative Agent or the Lenders. Any termination
or reduction of the Commitments shall be permanent. Each reduction of
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
Section 2.07    Repayment of Loans; Evidence of Debt.
(a)    Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan owed by Borrower on the Maturity Date. All payments or repayments of Loans
made pursuant to this Section 2.07(a) shall be made in Dollars.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type applicable thereto and, to
the extent applicable, the Interest Period applicable thereto, (ii) the amount
of any principal or interest due and payable or to become due and payable from
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.07 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of Borrower to repay the
Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, Borrower shall prepare, execute and deliver to such Lender
a promissory note payable to the order of such Lender and substantially in the
form of with respect to Loans, in the form of a revolving loan note attached
hereto as Exhibit C (each such note, a “Revolving Loan Note”). Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 8.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

30



--------------------------------------------------------------------------------



Section 2.08    Prepayment of Loans.
(a)    Borrower shall have the right at any time and from time to time to prepay
any Loan in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section.
(b)    Borrower shall notify the Administrative Agent in writing of the proposed
date and the principal amount of any prepayment hereunder not later than
11:00 a.m., New York City time, at least three (3) Business Days (or such
shorter period as may be acceptable to the Administrative Agent in its sole
discretion) prior to the date of prepayment. Each such notice shall be
irrevocable and shall specify the manner of prepayment, the prepayment date and
the principal amount of each Loan or portion thereof to be prepaid; provided
that any such notice of prepayment may be conditioned upon the effectiveness of
other credit facilities or another event, in which case such notice may be
revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Promptly following
receipt of any such notice relating to a Loan, the Administrative Agent shall
advise the Lenders of the contents thereof. Each prepayment of a Loan shall be
applied towards a reduction of the principal amount of then outstanding Loans.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.09.
Section 2.09    Interest.
(a)    Subject to paragraphs (b) and (c) of this Section, Borrower shall pay
interest on the unpaid principal amount of each Loan owing by Borrower to the
Lenders from the date of such Loan until such principal amount shall be paid in
full, as follows:
(i)    Each Loan comprising an ABR Borrowing shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate then in effect
(subject to increase pursuant to paragraph (b) below following a Change of
Control); and
(ii)    Each Loan comprising a Eurodollar Borrowing shall bear interest at a
rate per annum equal to the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate then in effect (subject to increase
pursuant to paragraph (b) below following a Change of Control).
(b)    Notwithstanding the foregoing and subject to paragraph (c) of this
Section, Borrower shall pay interest on the unpaid principal amount of each Loan
owing by Borrower to the Lenders from the date that is 180 days following a
Change of Control until such principal amount shall be paid in full, as follows:
(i)    Each Loan comprising an ABR Borrowing shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Change of Control
Rate; and
(ii)    Each Loan comprising a Eurodollar Borrowing shall bear interest at a
rate per annum equal to the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Change of Control Rate.
(c)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default, if any principal of or interest on any Loan
or any fee or other amount payable by Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to 2.0% plus the rate applicable to Loans as provided in paragraph (a) or (b),
as applicable, of this Section payable in cash.

31



--------------------------------------------------------------------------------



(d)    Subject to the minimum cash requirements set forth in paragraph (e) of
this Section, Borrower may elect (an “Election”) to (i) with respect to all of
the outstanding principal amount of the Loans, pay all accrued interest fully in
cash (a “Cash Election”) or (ii) with respect to all of the outstanding
principal amount of the Loans, pay the Cash Portion and pay the remainder of the
accrued interest, in an amount equal to the PIK Portion, by adding such amount
to the principal amount of the Loans pursuant to paragraph (e) below (a “PIK
Election”). Borrower shall make an Election with respect to each Interest
Payment Date by providing notice to the Administrative Agent at least three (3)
Business Days prior to the Interest Payment Date, with such Election to specify
the aggregate principal amount of the Loan and whether Borrower is making a Cash
Election or PIK Election with respect to such amount. If an Election is not made
by Borrower in a timely fashion or at all with respect to the method of payment
of interest for an Interest Payment Date, a PIK Election shall be deemed to have
been made with respect to such Interest Payment Date; provided that so long as
an Event of Default has occurred and is continuing, no PIK Election in respect
of payment of interest shall be permitted.
(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan in cash based upon the Cash Election or at
the option of the Borrower, in cash (the “Cash Portion”) and in kind (the “PIK
Portion”) based upon the PIK Election, as follows:
(i)    the Cash Portion will be calculated as the amount equal to (i) (x) the
Adjusted LIBO Rate (for any Eurodollar Loans) or the Alternate Base Rate (for
any ABR Loans), plus the Cash Rate (subject to increase pursuant to paragraph
(b) above following a Change of Control) or the highest rate specified in the
Cash Election, multiplied by (ii) the average daily principal amount of the
Loans outstanding during such period; and
(ii)    the PIK Portion will be calculated as the amount equal to (i) the
applicable PIK Rate (subject to increase pursuant to paragraph (b) above
following a Change of Control) multiplied by (ii) the average daily principal
amount of the Loans outstanding during such period. Once accrued and compounded,
the PIK Portion (and all amounts subsequently accrued and compounded in respect
thereof) will be treated as outstanding principal and will bear interest at a
rate per annum set forth in paragraphs (a) or (b), as applicable, of this
Section 2.09 and will be payable as set forth in this Section 2.09.
(f)    With respect to the principal amount of Loans for which a Cash Election
has been made, accrued interest will be paid in full in cash. Unless the context
otherwise requires, for all purposes hereof, references to “principal amount” of
the Loans refers to the face amount of the Loans and includes any increase in
the principal amount of the outstanding Loans as a result of a PIK Election.
(g)    All interest hereunder shall be computed (i) with respect to ABR Loans,
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) with
respect to Eurodollar Loans, on the basis of a year of 360 days, in each case
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
(h)    All interest paid or payable in cash pursuant to this Section 2.09 shall
be paid in immediately available funds in Dollars. All interest accrued pursuant
to paragraph (c) of this Section shall be payable in cash on demand. In the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable in cash on the date of such
repayment or prepayment. In the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefore, accrued interest on
such Loan shall be payable on the effective date of such conversion. All accrued
interest in respect of Loans shall be payable in cash on the Maturity Date.

32



--------------------------------------------------------------------------------



Section 2.10    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining for such Interest Period the Adjusted LIBO Rate; or
(b)    the Administrative Agent is advised by the Lenders holding a majority of
the Commitments that for such Interest Period the Adjusted LIBO Rate will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to Borrower and Lenders
by telephone or facsimile as promptly as practicable thereafter and, until the
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective and any such Borrowing referred
to in such Interest Election Request shall, unless repaid by Borrower, be
converted to (as of the last day of the then current Interest Period), or
maintained as, an ABR Borrowing as the case may be (to the extent, in the
Administrative Agent’s reasonable determination, it is practicable to do so),
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall, unless otherwise rescinded by Borrower, be made as an ABR Loan
(to the extent, in the Administrative Agent’s reasonable determination, it is
practicable to do so), and if the circumstances giving rise to such notice
affect fewer than all Types of Borrowings, then the other Types of Borrowings
shall be permitted.
Section 2.11    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) and (c) of the definition of Excluded Taxes
and (C) Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Loans made by such
Lender;
and the direct result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Loan, or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered. A certificate
of such Lender setting forth the amount or amounts necessary to compensate such
Lender shall be delivered to Borrower and shall be conclusive absent manifest
error. Such Lender shall use commercially reasonable efforts to deliver such
certificate promptly after such additional costs are incurred or reduction
suffered. Borrower shall pay such Lender the amount shown as due on any such
certificate within 15 days after receipt thereof.
(b)    Payment to Lenders. Borrower shall pay to any Lender, as long as such
Lender or its Holding Company shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments,
such additional costs or reduced rate of return (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs or reduced rate of return allocated to such Commitment
or Loan by such Lender or its Holding Company (as determined by the Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan.

33



--------------------------------------------------------------------------------



(c)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.11 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section 2.11 for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180‑day period referred
to above shall be extended to include the period of retroactive effect thereof.
Section 2.12    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto or (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.08(b) and is revoked in accordance herewith), then, in any such
event, Borrower shall compensate each applicable Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, the loss
to any applicable Lender attributable to any such event shall be deemed to
include an amount determined by such Lender to be equal to the excess, if any,
of (i) the amount of interest that such Lender would pay for a deposit in
Dollars equal to the principal amount of such Loan for the period from the date
of such payment, conversion, failure or assignment to the last day of the then
current Interest Period for such Loan (or, in the case of a failure to borrow,
convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for deposits in Dollars from other banks in the
Eurodollar market at the commencement of such period. A certificate of any
Lender setting forth in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.12 shall be delivered to
Borrower and shall be conclusive absent manifest error. Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
Section 2.13    Illegality. Notwithstanding any other provision of this
Agreement, (a) if the introduction of, or any change to or in the interpretation
of, any law or regulation shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to
perform its obligations hereunder or to fund any Loans or (b) if as a result of
any merger, consolidation, amalgamation or acquisition by or of Borrower or any
Subsidiary with, into or of another Person it is or becomes unlawful due to
group or company lending limitations for any Lender to perform its obligations
hereunder or to fund any Loans, then (x) such Lender shall promptly notify
Borrower upon becoming aware of that event and the Commitment of such Lender
will be immediately cancelled and (y) Borrower shall repay the Loans granted to
it by such Lender, together with accrued and unpaid interest thereon and all
other amounts payable by Borrower under this Agreement, on or before such date
as shall be mandated by law as specified by such Lender in the notice delivered
to Borrower.
Section 2.14    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes. If any Loan Party shall be required to deduct any Indemnified Taxes from
or in respect of any sum payable hereunder or under any other Loan Document, if
any, to a Recipient, (i) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.14) the applicable Recipient
receives an amount equal to the sum it would have received had no such
deductions for Indemnified Taxes been made, (ii) such Loan Party shall make such
deductions for Indemnified Taxes and (iii) such Loan Party shall pay the full
amount of Indemnified Taxes deducted to the relevant Governmental Authority in
accordance with applicable law.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of paragraph (a) above, each Loan Party shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

34



--------------------------------------------------------------------------------



(c)    Indemnification by Loan Parties. Without duplication of Sections 2.14(a)
or (b) above, the applicable Loan Party shall indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.14) paid by such Recipient and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to a Loan Party by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the applicable Loan Party to a Governmental Authority, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders. Each Lender shall deliver such documentation
prescribed by applicable law or reasonably requested by any Loan Party or the
Administrative Agent as will enable such Loan Party or the Administrative Agent
to determine whether or not such Lender is subject to withholding, backup
withholding, deduction at source or information reporting requirements or as
would be necessary for such Loan Party to obtain or apply for an authorization
or exemption to make a payment hereunder without a Tax deduction or withholding
(or at a reduced rate), including the provision of a residency certificate, if
prescribed by law or reasonably requested by such Loan Party. Notwithstanding
anything to the contrary in the preceding sentence, the completion, execution
and submission of such documentation shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to Section 2.14(a)), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.14 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(g)    Value Added Tax.
(i)    All consideration or other payments or amounts expressed to be payable
under a Loan Document by any Loan Party to Recipient shall be deemed to be
exclusive of any VAT. If VAT is to be added under applicable law to any
consideration or other payments or amounts to be paid by any Loan Party in
connection with a Loan Document, that Loan Party shall pay to the applicable
Recipient or the relevant tax authority, as the case may be (in addition to and
at the same time as paying the consideration or other payments or amounts), an
amount equal to the amount of the VAT and the applicable Recipient shall
promptly provide an invoice complying with the applicable VAT invoicing
regulations to the relevant Loan Party.

35



--------------------------------------------------------------------------------



(ii)    Where a Loan Document requires any Loan Party to reimburse a Recipient
for any costs or expenses, that Loan Party shall also at the same time pay and
indemnify the applicable Recipient against all VAT incurred by such Recipient,
in respect of the costs or expenses to the extent that neither such Recipient
nor any other member of any group of which the Recipient is a member for VAT
purposes is entitled to credit or repayment of or in respect of the VAT.
(iii)    Without duplication for Section 2.14(a), if any Loan Party shall be
required to deduct VAT from or in respect of any sum payable hereunder or under
any other Loan Documents, if any, to the Administrative Agent or any Lender, (A)
the sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.14(g)) the Administrative Agent or such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(B) such Loan Party shall make such deductions and (C) such Loan Party shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with the applicable law.
(h)    If a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.
(i)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender.
Section 2.15    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Sections
2.11, 2.12, 2.13, 2.14, or 8.03, or otherwise) prior to 1:00 p.m., New York City
time, on the date when due, in immediately available funds, without set‑off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
following Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent in accordance with account
instructions as provided to Borrower from time to time by the Administrative
Agent, except that payments pursuant to Sections 2.11, 2.12, 2.13, 2.14 and 8.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the following Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under this Agreement shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

36



--------------------------------------------------------------------------------



(c)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of any of its Loans to any assignee, other than
to Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to this subsection (c) may exercise against
Borrower rights of set‑off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of Borrower in the amount of
such participation.
(d)    Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that Borrower will not make such payment,
the Administrative Agent may assume that Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
Section 2.16    Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (a “Commitment Fee”) equal
to 0.50% per annum on the average daily unused amount of the Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates. Accrued Commitment Fees shall be
payable quarterly in arrears (A) on each Quarter Date, commencing on the first
such date to occur after the Effective Date, and (B) on the date on which such
Commitment terminates. Commitment Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
Commitment Fees with respect to Commitments, the Commitment of a Lender shall be
deemed to be used to the extent of the Credit Exposure in respect of such
Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants (as to itself and as to each other Loan Party
or Subsidiary, as applicable) to the Administrative Agent and the Lenders that:
Section 3.01    Organization; Powers; Authorization; Enforceability. Each Loan
Party (a) is validly existing and (if applicable) in good standing under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority to carry on its business as now conducted and (c) is qualified to do
business in, and (if applicable) is in good standing in, every jurisdiction
where such qualification is required, except in the case of (b) and (c) to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect. The Transactions are within each Loan Party’s powers and have
been duly authorized by all necessary corporate and, if required, shareholder
action. This Agreement has been duly executed and delivered by Borrower and
constitutes, and each other Loan Document when executed and delivered by the
Loan Parties party thereto will constitute, a legal, valid and binding
obligation of Borrower or such Loan Party, as applicable, enforceable against it
in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
and (iii) implied covenants of good faith and fair dealing.

37



--------------------------------------------------------------------------------



Section 3.02    Approvals; No Conflicts. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or any
other third party is required for the due execution, delivery and performance by
each Loan Party of any Loan Document to which it is a party, or the consummation
of the Transactions, except such as have been obtained or made and are in full
force and effect. The execution, delivery and performance by each of the Loan
Parties of the Loan Documents to which it is a party and the consummation of the
transactions contemplated thereby (a) do not contravene (i) such Loan Party’s
organizational documents or (ii) any law applicable to such Loan Party, in any
material respect, and (b) will not violate or result in a default or require any
consent or approval under any material indenture, agreement or other instrument
binding upon such Loan Party or its property or Subsidiaries (including, for the
avoidance of doubt, the 2017 PIK Notes Indenture, Term Loan Credit Agreement,
2014 Third Party Credit Agreement, 2015 Third Party Credit Agreement, 2016 Third
Party Credit Agreement and the Reimbursement Agreement), or give rise to a right
thereunder to require any payment to be made by Borrower.
Section 3.03    Financial Condition; No Material Adverse Change.
(a)    The audited consolidated balance sheet and statements of operations,
stockholders equity and cash flows (including the notes thereto) of Borrower as
of and for the fiscal year ended December 31, 2014, reported on by Deloitte LLP,
independent public accountants, copies of which have heretofore been furnished
to each Lender, when combined with all public filings with the SEC by any Loan
Party since December 31, 2014, present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of
Borrower, as of such date and for such period, in accordance with GAAP.
(b)    The unaudited consolidated balance sheet and statements of operations,
stockholders equity and cash flows of Borrower as of and for the nine-month
period ended September 30, 2015, copies of which have heretofore been furnished
to each Lender, when combined with all public filings with the SEC by any Loan
Party since September 30, 2015 present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of
Borrower, as of such date and for such period, in accordance with GAAP, subject
to normal year-end adjustments and the absence of footnotes.
(c)    Except as disclosed by Borrower (i) in writing to Time Warner or (ii) in
any document filed with or furnished to the SEC, in each case prior to the 2016
Effective Date, since December 31, 2014, through the applicable date of
determination, there have not been events, changes, circumstances or occurrences
that, when taken as a whole, have had a Material Adverse Effect during the
applicable period taken as a whole or would reasonably be expected to result in
a Material Adverse Effect.
Section 3.04    Litigation and Environmental Matters.
(a)    Except as disclosed by Borrower (i) in writing to Time Warner or (ii) in
any document filed with or furnished to the SEC, in each case prior to the 2016
Effective Date, there are no actions, suits, investigations or proceedings at
law or in equity or by or on behalf of any Governmental Authority or in
arbitration now pending against, or to the knowledge of Borrower threatened in
writing against, Borrower or any of its Subsidiaries or any business, property
or rights of any such person (i) that involve any Loan Document or the
Transactions or (ii) that, if adversely determined, would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.
(b)    Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (x) neither Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability or (iii) has received notice of
any claim with respect to any Environmental Liability and (y) Borrower has no
knowledge of any basis for any Environmental Liability on the part of any of its
Subsidiaries.
Section 3.05    Solvency. The Borrower is, and immediately after giving effect
to the Transactions (including the Loans hereunder) will be, together with its
consolidated Subsidiaries, Solvent.

38



--------------------------------------------------------------------------------



Section 3.06    Margin Securities. Neither Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulations T, U or X of the Board of Governors of the
Federal Reserve System of the United States of America), and no part of the
proceeds of any Loan will be used to purchase or carry any margin stock in
violation of said Regulations T, U or X or to extend credit to others for the
purpose of purchasing or carrying margin stock in violation of said
Regulations T, U or X.
Section 3.07    Pari Passu Ranking. Borrower’s payment obligations under this
Agreement or any other Loan Party’s payment obligations under any Guarantee rank
at least pari passu with the claims of all its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally.
Section 3.08    Filing or Stamp Tax. Under the law of Borrower's and each other
Loan Party's jurisdiction of incorporation, other than with respect to Curaçao,
it is not necessary that the Loan Documents be filed, recorded or enrolled with
any court or other authority in that jurisdiction or that any stamp,
registration or similar tax be paid on or in relation to the Loan Documents or
the transactions contemplated by the Loan Documents (including the
Transactions).  As of the 2016 Effective Date, each stamp, registration or
similar tax that would be required under the laws of Curaçao to be paid by any
Loan Party in connection with the execution of the Loan Documents as of the 2016
Effective Date is referenced on Schedule 3.08.
Section 3.09    Properties. Borrower and each of its Subsidiaries have good
title to, or valid leasehold interests in, all of their respective real and
personal property, except for defects in title or interests that would not
reasonably be expected to result in a Material Adverse Effect.
Section 3.10    Compliance with Laws and Agreements. Borrower and each of its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Event of Default has
occurred and is continuing.
Section 3.11    Taxes. Borrower and each of its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it or as
part of the consolidated group of which it is a member, except (a) Taxes that
are being contested in good faith by appropriate proceedings and for which
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.
Section 3.12    Disclosure. All information heretofore or contemporaneously
furnished by or on behalf of Borrower or any of its Subsidiaries (including all
information contained in the Loan Documents and the annexes, schedules and other
attachments to the Loan Documents, but not including any projected financial
statements), when taken together with the reports and other filings with the SEC
made under the Exchange Act by any Loan Party since September 30, 2015, is, and
all other such information hereafter furnished, including all information
contained in any of the Loan Documents, including any annexes or schedules
thereto, by or on behalf of Borrower or any of its Subsidiaries to or on behalf
of any Lender will be (as of their respective dates and the 2016 Effective Date,
Restatement Effective Date and the date of any Borrowing, as applicable), true
and accurate in all material respects and not incomplete by omitting to state a
material fact necessary to make such information not misleading at such time.
There is no fact of which Borrower is aware that has not been disclosed to the
Lenders in writing pursuant to the terms of this Agreement prior to the date
hereof and which, singly or in the aggregate with all such other facts of which
Borrower is aware, would reasonably be expected to result in a Material Adverse
Effect. All statements of fact and representation concerning the present
business, operations and assets of Borrower or any of its Subsidiaries, the Loan
Documents and the transactions referred to therein are true and correct in all
material respects. The most recent Budget delivered to the Administrative Agent
was prepared by management of Borrower in good faith based upon assumptions and
estimates that are believed by management of Borrower to be reasonable at the
time prepared and at the time the related Budget was so delivered.

39



--------------------------------------------------------------------------------



Section 3.13    Subsidiaries. Borrower has no Subsidiaries other than as set
forth on Schedule 3.13 hereto (as the same may be updated from time to time in
writing for Subsidiaries formed, acquired, disposed, dissolved or merged after
the 2016 Effective Date in accordance with the terms of this Agreement). Except
as otherwise indicated on Schedule 3.13 hereto, Borrower owns (directly or
indirectly) all of the Capital Stock of each Subsidiary listed on Schedule 3.13
hereto.
Section 3.14     Insurance. All premiums due in respect of all insurance
maintained by Borrower and each other Loan Party have been paid.
Section 3.15    Anti-Terrorism Laws; Anti-Corruption Laws.
(a)    None of Borrower or any of its Subsidiaries has violated or is in
violation of Anti-Terrorism Laws.
(b)    Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. Borrower, its Subsidiaries and their respective officers
and employees, and, to the knowledge of Borrower, its directors and agents, are
each in compliance and will comply with Anti- Corruption Laws and applicable
Sanctions. None of (a) Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of Borrower, any agent
of Borrower or any Subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person.
No Borrowing, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.
Section 3.16    Security Interest and Perfection. The Pledge Agreements are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties, legal, valid and enforceable Security on, and security
interests in, the Collateral and, when giving effect to the Intercreditor
Agreement, create a pari passu right in favor of the Security Agent on behalf of
the Secured Parties with respect to proceeds realized in respect of the
Collateral in favor of the Security Agent for the benefit of the Secured
Parties.
Section 3.17    Use of Proceeds. Borrower has used the proceeds of the Loans
only for the purposes specified in Section 5.03.
Section 3.18    Intellectual Property. Borrower and each other member of the
Group owns, or is licensed to use, all of the Intellectual Property owned or
used by such Person, except for those the failure to own or license which,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. No claim has been threatened, or asserted and is
pending, by any person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any member of the Group know of any valid basis for any such
claim, except for such claims and infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, and the use of such Intellectual Property by each member of the Group
does not infringe the rights of any person, except for such claims and
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
ARTICLE IV
CONDITIONS
Section 4.01    Restatement Effective Date. The effectiveness of this Agreement
on the Restatement Effective Date shall be subject to the prior or concurrent
satisfaction or waiver of the conditions precedent set forth in the Amendment
and Restatement Agreement.

40



--------------------------------------------------------------------------------



Section 4.02    Revolving Loan Credit Event. The obligation of each Lender to
make any Loan to Borrower on or after the Restatement Effective Date is subject
to the satisfaction of the following conditions precedent set forth in this
Section 4.02:
(a)    No Default or Event of Default shall have occurred and be continuing on
such date nor will result from the making of such Loan.
(b)    Each of the representations and warranties made by any Loan Party set
forth in Article III hereof or in any other Loan Document shall be true and
correct in all material respects (unless such representation or warranty is
already qualified by materiality, in which case, such representation or warranty
must be true and correct in all respects) on and as of the date of such Loan
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects (unless such
representation or warranty is already qualified by materiality, in which case,
such representation or warranty must be true and correct in all respects) as of
such earlier date.
(c)    Borrower shall have delivered a Borrowing Request in accordance with
Section 2.03.
Each Borrowing Request shall be deemed to constitute a representation and
warranty by Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
ARTICLE V
COVENANTS
From the Restatement Effective Date with respect to each covenant contained in
this Article V, until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable hereunder shall have been paid in full, Borrower covenants and agrees
(as to itself and as to each other Loan Party or Subsidiary, as applicable) with
the Administrative Agent and the Lenders that:
Section 5.01    Information Undertakings.
(a)    Financial Statements. Borrower shall supply to the Administrative Agent
(i)    as soon as the same become available, but in any event within 90 days
after:
(1)
the end of the Financial Year ending on December 31, 2015; and

(2)    the end of each subsequent Financial Year,
the audited consolidated financial statements of Borrower for that Financial
Year; and
(ii)    as soon as they are available, but in any event within 45 days after:
(1)
the end of the Accounting Quarter ending on March 31, 2016; and

(2)
the end of each subsequent Accounting Quarter,

the unaudited consolidated financial statements of Borrower for that Accounting
Quarter and the Relevant Period ending on or about the last day of that
Accounting Quarter (excluding the financial statements for any Accounting
Quarter or Relevant Period ending on December 31).

41



--------------------------------------------------------------------------------


(b)    Compliance Certificate.
(i)    Borrower shall supply to the Administrative Agent, with each set of
financial statements of Borrower delivered pursuant to paragraph (a)(i) or
(a)(ii) of this Section 5.01, a Compliance Certificate (1) setting out (in
reasonable detail) computations as to (x) Consolidated Net Leverage as of the
last day of the Accounting Quarter, if applicable, and the Applicable Rate or
Change of Control Applicable Rate, as applicable, for the period beginning on
the second Business Day following the delivery of such Compliance Certificate
and (y) compliance with Sections 5.04(a), 5.16(b)(i), 5.17(a), 5.18(b)(i),
5.18(b)(ii), paragraph (f) of the definition of “Permitted Guarantee”, paragraph
(e) of the definition of “Permitted Investment” and paragraphs (b) and (l) of
the definition of “Permitted Security”, in each case as at the date at which
those financial statements were drawn up, (2) describing (in reasonable detail)
any changes in the corporate structure of the Group (including the incorporation
of new entities) for the Relevant Period not previously disclosed in writing to
the Administrative Agent and (3) stating whether or not a Default or Event of
Default has occurred, and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto.
(ii)    Each Compliance Certificate shall be signed by two (2) Responsible
Officers of Borrower.
c)    Requirements as to Financial Statements.
(i)    Borrower shall procure that each set of its Annual Financial Statements
and Quarterly Financial Statements includes a balance sheet, profit and loss
account and cashflow statement.
(ii)    Each set of financial statements delivered pursuant to Section 5.01(a):
(1)    shall be certified by a Responsible Officer as fairly presenting, in all
material respects its financial condition and operations as at the date as at
which those financial statements were drawn up and, in the case of the Annual
Financial Statements, shall be accompanied by a report from the Auditors and
accompanying those Annual Financial Statements; and
(2)    shall be prepared using GAAP, and using further accounting practices and
financial reference periods consistent with those applied in the preparation of
the Original Financial Statements and Borrower’s Business Plan, unless, in
relation to any set of financial statements, Borrower notifies the
Administrative Agent that there has been a change in GAAP or the accounting
practices and it and, if requested by the Administrative Agent and subject to
sub-paragraph (iii) below, its Auditors deliver to the Administrative Agent: (A)
a description of any change necessary for those financial statements to reflect
GAAP or accounting practices upon which Borrower’s Business Plan or, as the case
may be, relevant Original Financial Statements were prepared and (B) sufficient
information, in form and substance as may be reasonably required by the
Administrative Agent, to enable the Administrative Agent to determine whether
Section 5.04 has been complied with and to make an accurate comparison between
the financial position indicated in those financial statements and Borrower’s
Business Plan and/or Original Financial Statements.
Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Borrower’s Business Plan or, as the case may be, the Original
Financial Statements were prepared.
(iii)    Any requirement for the Auditors of Borrower to deliver the information
required to be delivered under sub-paragraphs (ii)(1) and (ii)(2) above and
sub-paragraph (iv) below will be subject to the Administrative Agent agreeing to
any necessary hold harmless or other similar letters with them.

42



--------------------------------------------------------------------------------


(iv)    If an Event of Default is continuing, the Administrative Agent may
notify Borrower that it wishes to discuss the financial position of any Loan
with the Auditors and stating the questions or issues that the Administrative
Agent wishes to discuss. In this event, Borrower must ensure that the Auditors
are authorized (at the expense of Borrower):
(1)    to discuss the financial position of the relevant Loan Party with the
Administrative Agent on request from the Administrative Agent; and
(2)    to disclose to the Administrative Agent for the Lenders any information
which the Administrative Agent may reasonably request.
(d)    Budget.
(i)    Borrower shall supply to the Administrative Agent in sufficient copies
for all the Lenders (if the Administrative Agent so requests), as soon as it
becomes available but in any event with 45 days after the start of each of its
Financial Years (or such earlier time as is set forth in Section 5.04(b)(iv)),
an annual Budget for that Financial Year.
(ii)    Borrower shall ensure that each Budget under paragraph (b) of the
definition thereof:
(1)    is in a form reasonably acceptable to the Administrative Agent and
includes a projected consolidated profit and loss, balance sheet and cashflow
statement for the Group, and projected financial covenant calculations and a
twelve (12) month cashflow forecast for the Group; and
(2)    is prepared in accordance with GAAP and the accounting practices and
financial reference periods applied to financial statements under Section
5.01(a).
(iii)    If Borrower updates or changes the Budget or the Budget has previously
not been approved by the Board, Borrower shall within not more than ten (10)
Business Days of the update or change being made or approval by the Board being
granted deliver to the Administrative Agent, in sufficient copies for all the
Lenders (if the Administrative Agent so requests), such updated or changed or
approved Budget together with a written explanation of the main changes in that
Budget.
(e)    Presentations. If the Administrative Agent reasonably suspects a Default
is continuing or may have occurred or may occur, upon request by the
Administrative Agent giving reasonable notice, an officer of Borrower shall give
a presentation to the Administrative Agent and the Lenders about the on-going
business and financial performance of the Group.
(f)    Year-end. Borrower shall procure that:
(i)    each Financial Year-end of each member of the Group falls on December 31;
and
(ii)    each Accounting Quarter ends on a Quarter Date.

43



--------------------------------------------------------------------------------


(g)    Information; Miscellaneous. Borrower shall supply to the Administrative
Agent in sufficient copies for all the Lenders (if the Administrative Agent so
requests):
(i)    copies of all documents dispatched by Borrower to its shareholders
generally (or any class of them) or its senior creditors generally at the same
time as they are dispatched;
(ii)    promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group, and which, if adversely determined, are
reasonably likely to have a Material Adverse Effect or which involve a potential
or alleged liability exceeding in aggregate at any one time $5,000,000 in
respect of Borrower and its Subsidiaries;
(iii)    promptly, such information as the Security Agent may reasonably require
about the Collateral and compliance of the Loan Parties with the terms of any
Security Documents; and
(iv)    promptly, on request, such further information regarding the financial
condition, assets or operations of any member of the Group as any Lender
(through the Administrative Agent) may reasonably request.
Section 5.02    Notices of Material Events. Borrower will furnish (or cause to
be furnished) to the Administrative Agent prompt written notice of (i) the
occurrence of any Default or Event of Default, (ii) the occurrence of any
“default” or “event of default” as such terms are defined in the definitive
documents applicable to any Material Indebtedness (including, without
limitation, the 2014 Third Party Credit Agreement, 2015 Third Party Credit
Agreement and 2016 Third Party Credit Agreement) and (iii) any material
amendments or waivers to the definitive documentation applicable to any Material
Indebtedness, (including, without limitation, the 2014 Third Party Credit
Agreement, 2015 Third Party Credit Agreement and 2016 Third Party Credit
Agreement). Each notice delivered under clauses (i) and (ii) of the preceding
sentence of this Section 5.02 shall be accompanied by a statement of a
Responsible Officer setting forth the details of the Default or Event of
Default, in the case of clause (i), or other event, in the case of clause (ii),
requiring such notice and any action taken or proposed to be taken with respect
thereto.
Section 5.03    Use of Proceeds. The proceeds of the Loans will be used for
working capital needs and other general corporate purposes of Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, (i) to refinance, refund, replace, exchange or repay any
Financial Indebtedness or (ii) for any purpose that entails a violation of any
of the regulations of the Board of Governors, including Regulations T, U and X.
Borrower will not request any Borrowing, and Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

44



--------------------------------------------------------------------------------


Section 5.04    Financial Covenants.
(af)    Borrower shall ensure that:
(i)    Cashflow Cover. In respect of any test date set forth in the table below,
Cashflow Cover shall not be less than the ratio set forth opposite such date in
the table below:
Test Date
Minimum Cashflow Cover Ratio
December 31, 2015
0.500 to 1.00
March 31, 2016
0.500 to 1.00
June 30, 2016
0.300 to 1.00
September 30, 2016
0.300 to 1.00
December 31, 2016
0.325 to 1.00
March 31, 2017
0.400 to 1.00
June 30, 2017
0.550 to 1.00
September 30, 2017
0.650 to 1.00
December 31, 2017
0.750 to 1.00
March 31, 2018
0.825 to 1.00
June 30, 2018
0.925 to 1.00
September 30, 2018
1.025 to 1.00
December 31, 2018
1.200 to 1.00
March 31, 2019
1.300 to 1.00
June 30, 2019
1.425 to 1.00
September 30, 2019
1.475 to 1.00
December 31, 2019
1.550 to 1.00
Each Quarter Date thereafter
Levels are set pursuant to Section 5.04(b)(iv)


45



--------------------------------------------------------------------------------


(ii)    Interest Cover. In respect of any test date set forth in the table
below, Interest Cover shall not be less than the ratio set forth opposite such
date in the table below:
Test Date
Minimum Interest Cover Ratio
December 31, 2015
0.75 to 1.00
March 31, 2016
0.80 to 1.00
June 30, 2016
0.80 to 1.00
September 30, 2016
0.85 to 1.00
December 31, 2016
0.95 to 1.00
March 31, 2017
1.05 to 1.00
June 30, 2017
1.10 to 1.00
September 30, 2017
1.15 to 1.00
December 31, 2017
1.30 to 1.00
March 31, 2018
1.35 to 1.00
June 30, 2018
1.45 to 1.00
September 30, 2018
1.65 to 1.00
December 31, 2018
1.85 to 1.00
March 31, 2019
2.05 to 1.00
June 30, 2019
2.30 to 1.00
September 30, 2019
2.45 to 1.00
December 31, 2019
2.65 to 1.00
Each Quarter Date thereafter
Levels are set pursuant to Section 5.04(b)(iv)


46



--------------------------------------------------------------------------------


(iii)    Consolidated Total Leverage. In respect of any test date set forth in
the table below, Consolidated Total Leverage shall not exceed the ratio set
forth opposite such date in the table below:
Test Date
Maximum Consolidated Total Leverage Ratio
December 31, 2015
12.50 to 1.00
March 31, 2016
12.00 to 1.00
June 30, 2016
12.00 to 1.00
September 30, 2016
11.50 to 1.00
December 31, 2016
10.50 to 1.00
March 31, 2017
10.00 to 1.00
June 30, 2017
10.00 to 1.00
September 30, 2017
9.50 to 1.00
December 31, 2017
8.50 to 1.00
March 31, 2018
8.00 to 1.00
June 30, 2018
7.00 to 1.00
September 30, 2018
6.50 to 1.00
December 31, 2018
6.00 to 1.00
March 31, 2019
6.00 to 1.00
June 30, 2019
5.50 to 1.00
September 30, 2019
5.25 to 1.00
December 31, 2019
5.00 to 1.00
Each Quarter Date thereafter
Levels are set pursuant to Section 5.04(b)(iv)

(b)    Covenant Testing.
(i)    The financial covenants set out in Section 5.04(a) shall be calculated
using the consolidated financial statements of Borrower prepared in accordance
with GAAP and tested on a consolidated basis by reference to each of the
consolidated financial statements of Borrower delivered pursuant to Section
5.01(a) and/or each Compliance Certificate delivered pursuant to Section
5.01(b).
(ii)    For the purpose of calculating Consolidated Net Leverage and the
financial covenants set out in Section 5.04(a):
(1)    there shall be included in determining EBITDA for any Relevant Period the
earnings before interest, tax, depreciation and amortisation (calculated on the
same basis as EBITDA, mutatis mutandis) for the Relevant Period of any company,
business or undertaking that is acquired by a member of the Group and is not
subsequently sold, transferred or otherwise disposed of during such Relevant
Period;

47



--------------------------------------------------------------------------------


(2)    there shall be excluded in determining EBITDA for any Relevant Period the
earnings before interest, tax depreciation and amortization (calculated on the
same basis as EBITDA, mutatis mutandis) of any company, business or undertaking
that is sold, transferred or otherwise disposed by a member of the Group during
such period; provided, however, that in the case of a Permitted Disposal under
clause (i) of the defined term “Permitted Disposal”, this paragraph (2) shall
not apply if the effect of its application to such clause (i) would be the sole
cause of an Event of Default under the financial covenants set out in Section
5.04(a);
(3)    for purposes of determining Consolidated Net Leverage and Consolidated
Total Leverage at the end of any Relevant Period the outstanding amount of any
Group Borrowings shall be determined using the blended average Euro to Dollar
conversion rate used by Borrower across the four applicable fiscal quarters when
preparing the Quarterly Financial Statements or Annual Financial Statements, as
applicable, for such Relevant Period; and
(4)    for the avoidance of doubt, for purposes of computing Consolidated Net
Leverage and Consolidated Total Leverage, the amount of 2017 PIK Notes and the
Term Loans outstanding shall be equal to the aggregate principal amount of such
2017 PIK Notes and the Term Loans outstanding at any such time including the
amounts of interest or accrued fees added to such principal amount (in each case
as a result of PIK elections in respect of payment of interest thereon), without
giving effect to the tax treatment or accounting standards used in respect
thereof;
(iii)    Financial covenants shall be tested as of the end of each Accounting
Quarter of Borrower, beginning with the first full Accounting Quarter of
Borrower occurring after the Restatement Effective Date, set forth in each
applicable table in paragraph (a) above.
(iv)    In the event Borrower and the Time Warner have not agreed the financial
covenant levels on a quarterly basis for 2020 for each of the financial covenant
ratios contained in paragraph (a) prior to December 31, 2019, Borrower shall
deliver to Time Warner by December 31, 2019 a Budget and projections for the
Financial Year ended December 31, 2020, and thereafter but on or before February
15, 2020, Borrower and Time Warner shall negotiate in good faith covenant levels
on a quarterly basis for 2020 for each of the financial covenant ratios
contained in paragraph (a) that include an adjustment to the Budget numbers to
reflect Borrower’s projected operating performance. Until Borrower and Time
Warner shall mutually agree to such new ratios, on the first day of each
Accounting Quarter commencing after December 31, 2019, the covenant levels shall
be calculated from such Budget after giving effect to the estimated headroom to
the Budget numbers as set forth in Annex 1.
Section 5.05    Authorizations. Each Loan Party and each other member of the
Group shall promptly:
(a)    obtain, comply with and do all that is necessary to maintain in full
force and effect; and
(b)    upon request, supply certified copies to the Administrative Agent of:
any approval by any Authorization (including, without limitation, the
Broadcasting Licenses) required under any law or regulation of a Relevant
Jurisdiction to:
(i)    enable it to perform its obligations under the Loan Documents;
(ii)    ensure the legality, validity, enforceability or admissibility in
evidence of any Loan Document (subject to any necessary translation of such Loan
Documents and notarization of any such translation); and
(iii)    carry on its business where failure to obtain, comply or maintain such
approval by any Authorization has or is reasonably likely to have a Material
Adverse Effect.

48



--------------------------------------------------------------------------------


Section 5.06    Compliance with Laws.
(a)    Each Loan Party shall (and Borrower shall ensure that each member of the
Group will) comply in all respects with (i) all Anti-Corruption Laws and
applicable Sanctions to which it is subject and (ii) all other laws to which it
is subject, if, in the case of this clause (ii), failure so to comply has or is
reasonably likely to have a Material Adverse Effect.
(b)    Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
Section 5.07    Taxation.
(a)    Borrower shall (and shall ensure that each member of the Group will) pay
and discharge all Taxes imposed upon it or its assets within the time period
allowed without incurring penalties unless and only to the extent that:
(i)    such payment is being contested in good faith;
(ii)    adequate reserves are being maintained for those Taxes and the costs
required to contest them which have been disclosed in its latest financial
statements delivered to the Administrative Agent under Section 5.01(a); and
(iii)    such payment can be lawfully withheld and failure to pay those Taxes
does not have or is not reasonably likely to have a Material Adverse Effect.
(b)    No member of the Group may change its residence for Tax purposes.
Section 5.08    Merger. No member of the Group shall enter into any
amalgamation, demerger, merger, consolidation or corporate reconstruction other
than a Permitted Transaction.
Section 5.09    Change of Business. Borrower shall not, and shall not permit any
Subsidiary to, engage in any business other than a Permitted Business.
Section 5.10    Acquisitions.
(a)    Except as permitted under paragraph (b) below, Borrower shall not (and
shall ensure that no other member of the Group will) acquire a company or other
entity or any shares or securities or a business or undertaking (or, in each
case, any interest in any of them).

49



--------------------------------------------------------------------------------


(b)    Paragraph (a) above does not apply to an acquisition of a company, or
other entity, or of shares, securities or a business or undertaking (or, in each
case, any interest in any of them):
(i)    where:
(1)
no Event of Default is continuing on the closing date for the acquisition or
would occur as a result of the acquisition;

(2)
in the case of acquisition of a company or partnership, it is incorporated with
limited liability or is a limited liability partnership and it is engaged in a
business substantially the same as that carried on by the Group; and

(3)
the Total Purchase Price for such acquisition, when aggregated with the Total
Purchase Price for any other acquisitions under this paragraph (b)(i) does not
in any Financial Year of Borrower exceed $5,000,000 or its equivalent; or

(ii)    which is a Permitted Acquisition or a Permitted Transaction.
Section 5.11    Joint Ventures.
(a)    Except as permitted under paragraph (b) below, Borrower shall not (and
shall ensure that no other member of the Group will):
(i)    enter into, invest in or acquire (or agree to acquire) any shares, stock,
securities or other interest in any Joint Venture; or
(ii)    transfer any assets or lend to or guarantee or give an indemnity for or
grant any Security for the obligations of a Joint Venture or maintain the
solvency of or provide working capital to any Joint Venture (or agree to do any
of the foregoing).
(b)    Paragraph (a) above does not apply to any acquisition of (or agreement to
acquire) any interest in a Joint Venture or transfer of assets (or agreement to
transfer assets) to a Joint Venture or loan made to or guarantee given in
respect of the obligations of a Joint Venture if:
(i)    no Event of Default is continuing or would result from such acquisition,
transfer, loan or guarantee and:
(1)    the Joint Venture is engaged in a business substantially the same as that
carried on by the Group or any reasonable extension of such business; and
(2)    the aggregate Joint Venture Investment in any Financial Year of Borrower
in all Joint Ventures does not exceed $5,000,000 or its equivalent;
(ii)    such transaction is permitted under Section 5.10(b)(i) or is a Permitted
Acquisition or is otherwise permitted by Section 5.14, or is a Permitted Loan or
is otherwise permitted by Section 5.16.
Section 5.12    Pari Passu Ranking. Each Loan Party shall ensure that at all
times any unsecured and unsubordinated claims of any Lender against it under the
Loan Documents rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors except those creditors whose claims are
mandatorily preferred by laws of general application to companies.

50



--------------------------------------------------------------------------------


Section 5.13    Negative Pledge. In this Section 5.13, “Quasi-Security” means an
arrangement or transaction described in paragraph (b) below. Except as permitted
under paragraph (c) below:
(a)    Borrower shall not (and shall ensure that no other member of the Group
will) create or permit to subsist any Security over any of its assets.
(b)    Borrower shall not (and shall ensure that no other member of the Group
will):
(i)    sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by a member of the Group;
(ii)    sell, transfer or otherwise dispose of any of its receivables on
recourse terms;
(iii)    enter into any arrangement under which money or the benefit of a bank
or other account may be applied, set-off or made subject to a combination of
accounts; or
(iv)    enter into any other preferential arrangement having a similar effect,
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
(c)    Paragraphs (a) and (b) above do not apply to any Security or (as the case
may be) Quasi-Security, which is:
(i)    a Permitted Security; or
(ii)    a Permitted Transaction.
Section 5.14    Disposals.
(a)    Except as permitted under paragraph (b) below, Borrower shall not (and
shall ensure that no other member of the Group will) enter into a single
transaction or a series of transactions (whether related or not) and whether
voluntary or involuntary to sell, lease, transfer or otherwise dispose of any
asset.
(b)    Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal:
(i)    of assets made (x) while no Event of Default is continuing or would
result from such sale, lease, transfer or other disposal, (y) for a purchase
price where Borrower or such other member of the Group, as the case may be,
shall receive not less than 75% of such consideration in the form of cash or
Additional Assets and (z) where the higher of the market value and net
consideration receivable (when aggregated with the higher of the market value
and net consideration received or receivable for any other sale, lease, license,
transfer or other disposal made under this paragraph (b)(i)) does not in any
Financial Year of Borrower, exceed $5,000,000 or its equivalent, subject (in
relation to any asset which constitutes Collateral) to the provisions of the
Security Documents;
(iii)    of assets to a member of the Group made while no Event of Default is
continuing or would result from such sale, lease, transfer or other disposal; or
(iii)    which is a Permitted Disposal or a Permitted Transaction.

51



--------------------------------------------------------------------------------


Section 5.15    Arm’s Length Basis.
(a)    Except as permitted by paragraph (b) below, Borrower shall not (and shall
ensure that no other member of the Group will) enter into any transaction with
any Affiliate other than a member of the Group unless:
(i)    the terms of such transaction are no less favorable to Borrower or such
other member of the Group, as the case may be, than those that could be obtained
in a comparable transaction at the time of such transaction in arm’s length
dealings with a Person who is not such an Affiliate;
(ii)    in the event such transaction involves an aggregate amount in excess of
€20 million, the terms of such transaction have been approved by a majority of
the members of the Board and by a majority of the members of the Board having no
personal stake in such transaction, if any (and such majority or majorities, as
the case may be, determines that such transaction satisfies the criteria in
paragraph (i) above); and
(iii)    in the event such transaction involves an aggregate amount in excess of
€75 million, Borrower has received a written opinion from an independent
investment banking firm of internationally recognized standing that such
transaction is not materially less favorable than those that might reasonably
have been obtained in a comparable transaction at such time on an arm’s length
basis from a Person that is not an Affiliate.
(b)    The following transactions shall not be a breach of this Section 5.15:
(i)    any cash dividends, redemption of capital or distributions made by a
member of the Group to a member of the Group to the extent permitted under
Section 5.22;
(ii)    fees, costs and expenses payable under the Loan Documents in the amounts
agreed by the Administrative Agent;
(iii)    any Permitted Transaction; and
(iv)    any transaction between or among (x) any member of the Group and (y) the
Administrative Agent and any of its Affiliates, including, without limitation,
this Agreement and the Loan Documents and the Reimbursement Agreement.


Section 5.16    Loans or Credit.
(a)    Except as permitted under paragraph (b) below, Borrower shall not (and
shall ensure that no other member of the Group will) be a creditor in respect of
any Financial Indebtedness.
(b)    Paragraph (a) above does not apply to:
(i)    a loan made by a member of the Group while no Event of Default is
continuing or would result from the making of such loan, which when aggregated
with the principal amount of any other loans made under this paragraph does not
in any Financial Year of Borrower, exceed $5,000,000 or its equivalent; or
(ii)    a Permitted Loan or a Permitted Transaction.

52



--------------------------------------------------------------------------------


Section 5.17    No Guarantees or Indemnities.
(a)    Except as permitted under paragraph (b) below, Borrower shall not (and
shall ensure that no other member of the Group will) incur or allow to remain
outstanding any guarantee or guarantees in respect of any obligation of any
person where the maximum aggregate contingent liability of the Group under all
such guarantees exceeds $5,000,000 at any time.
(b)    Paragraph (a) does not apply to a guarantee which is:
(i)    a Permitted Guarantee; or
(ii)    a Permitted Transaction.
Section 5.18    Financial Indebtedness.
(a)    Except as permitted under paragraph (b) below, Borrower shall not (and
shall ensure that no other member of the Group will) incur or allow to remain
outstanding any Financial Indebtedness.
(b)    Paragraph (a) above does not apply to Financial Indebtedness which is:
(i)    incurred while no Event of Default is continuing or would result from
such incurrence, the outstanding amount of which does not exceed $5,000,000 (or
its equivalent in other currencies) for any members of the Group domiciled in
one country for use in such country and $25,000,000 (or its equivalent in other
currencies) in aggregate for the Group in any Financial Year of Borrower;
(ii)    incurred while no Event of Default is continuing or would result from
such incurrence under finance or capital leases provided that the aggregate
capital value of all such items so leased under outstanding leases by members of
the Group does not exceed $20,000,000 (or its equivalent in other currencies) at
any time; or
(iii)    Permitted Financial Indebtedness or a Permitted Transaction.

53



--------------------------------------------------------------------------------


Notwithstanding the foregoing, neither Borrower nor CME BV shall incur Permitted
Financial Indebtedness in order to refinance, refund, replace, exchange or repay
the Revolving Loans, 2014 Third Party Loans, 2015 Third Party Loans and/or 2016
Third Party Loans hereunder unless (i) Borrower shall first present to Time
Warner a reasonably detailed description of the proposed refinancing (the
“Proposed Refinancing”), including information as to the commercial terms,
covenants and events of default, along with whatever additional information or
support Time Warner shall reasonably request, (ii) Time Warner shall within two
weeks following receipt of such proposal respond to Borrower with (x) its
rejection of the Proposed Refinancing, to the extent it requires participation
by Time Warner, (y) confirmation that it is not making a counter-proposal to the
Proposed Refinancing contemplated in next clause, or (z) at Time Warner’s
option, with a reasonably detailed counter-proposal to the Proposed Refinancing,
including information as to the commercial terms, covenants and events of
default, along with whatever additional information or support Borrower shall
reasonably request and (iii) Borrower shall respond to Time Warner’s refinancing
counter-proposal within two weeks; provided, if the commercial terms, covenants
and events of default (taken as a whole) of Time Warner’s refinancing
counter-proposal are substantially similar or more favorable to Borrower than
those in the Proposed Refinancing, Borrower and Time Warner shall work in good
faith to implement Time Warner’s counter-proposal (and not the Proposed
Refinancing or an alternate third-party refinancing proposal) within 120 days
following Borrower’s response to Time Warner’s counter-proposal; provided
further, if Time Warner does not respond in a timely manner to the Proposed
Refinancing or responds with a rejection or confirmation, in each case as
provided in clause (ii) above, then Borrower may implement and must consummate
the Proposed Refinancing within 120 days after the expiry of the two week period
or the date of such rejection or confirmation, as applicable, under clause (ii)
above, subject to compliance with the terms set forth in this Agreement
(including the terms set forth in the definition of Permitted Refinancing
Indebtedness). To the extent the Proposed Refinancing is not consummated within
the 120-day time period set forth in the immediately preceding sentence, any
Permitted Financial Indebtedness incurred in order to refinance, refund,
replace, exchange or repay the Revolving Loans, 2014 Third Party Loans, 2015
Third Party Loans and/or 2016 Third Party Loans shall again become subject to
the right of first offer procedure set forth in this paragraph and Borrower
shall present to Time Warner a reasonably detailed description of a new Proposed
Refinancing.
Section 5.19    Access. If an Event of Default is continuing, each Loan Party
shall (and Borrower shall ensure that each member of the Group will) permit the
Administrative Agent and/or the Security Agent and/or accountants or other
professional advisers and contractors of the Administrative Agent or Security
Agent free access at all reasonable times and on reasonable notice at the risk
and cost of the applicable Loan Party to (a) the premises, assets, books,
accounts and records of each member of the Group and (b) meet and discuss
matters with management of the Group.
Section 5.20    Intellectual Property.
(a)    Borrower shall (and shall ensure that each other member of the Group
will):
(i)    preserve and maintain the subsistence and validity of the Intellectual
Property necessary for the business of members of the Group;
(ii)    use reasonable endeavours to prevent any infringement in any material
respect of the Intellectual Property;
(iii)    make registrations and pay all registration fees and taxes necessary to
maintain the Intellectual Property owned by it in full force and effect and
record its interest in that Intellectual Property;
(iv)    not use or permit the Intellectual Property to be used by it or any
relevant member of the Group in a way or take any step or omit to take any step
in respect of that Intellectual Property which may materially and adversely
affect the existence or value of the Intellectual Property or imperil the right
of any relevant member of the Group to use such property; and
(v)    not discontinue the use of the Intellectual Property,

54



--------------------------------------------------------------------------------


where failure to do so, in the case of paragraphs (i), (ii) and (iii) above, or,
in the case of paragraphs (iv) and (v) above, such use, permission to use,
omission or discontinuation, is reasonably likely to have a Material Adverse
Effect.
(b)    Failure to comply with any part of paragraph (a) above, shall not be a
breach of this Section 5.20 to the extent that any dealing with Intellectual
Property which would otherwise be a breach of paragraph (a) above is
contemplated by the definition of Permitted Transaction.
Section 5.21    Amendments.
(a)    Except as permitted under paragraph (b) below, no Loan Party shall (and
Borrower shall ensure that no member of the Group will) amend, vary, novate,
supplement, supersede, waive or terminate the constitutional documents of a Loan
Party or another member of the Group, 2014 Third Party Credit Agreement, 2014
Refinancing Hedge (as defined in the Reimbursement Agreement), 2015 Third Party
Credit Agreement, 2015 Refinancing Hedge (as defined in the Reimbursement
Agreement), 2016 Third Party Credit Agreement or 2016 Refinancing Hedge (as
defined in the Reimbursement Agreement), in each case in any manner adverse to
Time Warner in any material respect.
(b)    Paragraph (a) does not apply to any amendment, variation, novation,
supplement, superseding, waiver or termination to which the Required Lenders
consent.
Section 5.22    Restricted Payments.
(a)    Except as permitted by paragraph (b) below, Borrower shall not (and
Borrower shall ensure that no member of the Group will) directly or indirectly:
(i)    declare or pay any dividend or make any distribution (including any
payment in connection with any merger, amalgamation or consolidation involving
Borrower or any Subsidiary of Borrower) on or in respect of its Capital Stock
except:
(1)    dividends or distributions payable solely in Capital Stock of Borrower
(other than Disqualified Stock) or in options or warrants or other rights to
purchase such Capital Stock of Borrower; and
(2)    dividends or distributions payable to Borrower or a Subsidiary of
Borrower (and, if such Subsidiary has shareholders other than Borrower or other
Subsidiaries of Borrower, to its other shareholders on a pro rata basis);
(ii)    purchase, redeem, retire or otherwise acquire for value any Capital
Stock of Borrower held by Persons other than Borrower or a Subsidiary of
Borrower (other than in exchange for Capital Stock of Borrower (other than
Disqualified Stock));
(iii)    purchase, repurchase, prepay, repay, redeem, defease or otherwise
acquire or retire for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment, any Subordinated Obligations (other than the
purchase, repurchase, prepayment or repayment redemption, defeasance or other
acquisition or retirement of Subordinated Obligations purchased in anticipation
of satisfying a sinking fund obligation, principal installment or final
maturity, in each case due within one year of the date of purchase, repurchase
or acquisition); or
(iv)    make any Restricted Investment in any Person;
(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Restricted Investment referred to in clauses
(i) through (iv) shall be referred to herein as a “Restricted Payment”).

55



--------------------------------------------------------------------------------


(b)    Paragraph (a) above does not apply to:
(i)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the purchase, redemption or other acquisition,
cancellation or retirement for value of Capital Stock, or options, warrants,
equity appreciation rights or other rights to purchase or acquire Capital Stock
of Borrower or any Subsidiary of Borrower or any parent of Borrower held by any
existing or former employees or management of Borrower or any Subsidiary of
Borrower or their assigns, estates or heirs, in each case in connection with the
repurchase provisions under employee stock option or stock purchase agreements
or other agreements to compensate management employees; provided that such
redemptions or repurchases pursuant to this clause from and after February 28,
2014 will not exceed $3,000,000 in the aggregate for all such redemptions and
repurchases; and
(ii)    repurchases of Capital Stock deemed to occur upon the exercise of stock
options, warrants or other convertible securities if such Capital Stock
represents a portion of the exercise price thereof or withholding tax thereon.
Section 5.23    Additional Guarantees. Borrower shall cause each Subsidiary that
is not a Subsidiary Guarantor that, after the 2016 Effective Date, guarantees
any other Financial Indebtedness incurred by Borrower, CME BV or CME NV under a
credit facility or in connection with a capital markets transaction, in each
case including any refinancing thereof, to simultaneously or prior thereto
provide a guarantee on substantially the same terms and conditions as those set
forth in Exhibit A to the Guarantee. Notwithstanding the foregoing, Borrower
shall not be obligated to cause such Subsidiary to guarantee the Loans to the
extent that the grant of such Guarantee would not be consistent with applicable
laws or would be reasonably likely to result in any liability for officers,
directors or shareholders of such Subsidiary.
ARTICLE VI
EVENTS OF DEFAULT


Section 6.01    Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
(a)    non-payment of any principal of any Loan when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b)    non-payment of any interest on any Loan or other fee payable under the
Loan Documents, within three (3) Business Days after the same shall become due
and payable;
(c)    any representation or warranty made or deemed made by the Loan Parties in
Article III hereof or in any other Loan Document, or in any amendment hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment hereof or thereof, shall prove to have been incorrect
in any material respect when made or deemed made;
(d)    the Loan Parties shall fail to observe or perform (i) any covenant,
condition or agreement contained in Section 5.01(a), Section 5.01(b), Section
5.01(d), Section 5.01(g)(ii), Section 5.05(b) and Section 5.09; provided that no
Event of Default under this clause (i) will occur if the failure to comply is
capable of remedy and is remedied within five (5) Business Days of the earlier
of (A) the Administrative Agent or any Lender giving notice to Borrower and (B)
Borrower becoming aware of the failure to comply or (ii) any covenant, condition
or agreement contained in Section 5.02, Section 5.03, Section 5.04, Section
5.05(a), Section 5.08, Section 5.10, Section 5.11, Section 5.13, Section 5.14,
Section 5.16, Section 5.17, Section 5.18, Section 5.22 and Section 5.23;
(e)    the Loan Parties shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those contained in
paragraphs (a), (b) or (d) above), and such failure shall continue unremedied
for a period of 30 days after written notice thereof from the Administrative
Agent or a Lender to Borrower;

56



--------------------------------------------------------------------------------


(f)    (i) an “event of default” shall occur under the 2017 PIK Notes Indenture
(unless the 2017 PIK Notes Indenture has been discharged), Term Loan Credit
Agreement (unless the Term Loan Agreement has been terminated), 2014 Third Party
Credit Agreement, 2015 Third Party Credit Agreement or 2016 Third Party Credit
Agreement, in each case as such term is defined therein, (ii) the principal
amount of any other Material Indebtedness is not paid at the maturity thereof
(whether at stated maturity, acceleration or otherwise) or (iii) a default shall
occur under any other Material Indebtedness which results in the acceleration of
such other Material Indebtedness prior to the stated maturity thereof;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, winding-up, reorganization or other
relief in respect of any Loan Party or Significant Subsidiary or its debts, or
of a substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
(“Bankruptcy Law”) or (ii) the appointment of a receiver, liquidator, trustee,
custodian, sequestrator, conservator, compulsory manager or similar official for
any Loan Party or Significant Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 consecutive days or a final, not temporary or interim,
unappealable order or decree approving or ordering any of the foregoing shall be
entered;
(h)    any Loan Party or Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, winding-up,
reorganization or other relief under any Bankruptcy Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (g) of this Article, (iii) apply
for or consent to the appointment of a receiver, liquidator, trustee, custodian,
sequestrator, conservator, compulsory manager or similar official for any Loan
Party or Significant Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
(i)    any Loan Party or Significant Subsidiary is unable or shall admit in
writing its inability to pay its debts generally;
(j)    Borrower or any of its Significant Subsidiaries fails to satisfy any
final and non-appealable judgment or arbitral award against it or its assets
made by any competent court or tribunal to which it or its assets is or are
subject, where the amount of relief from, and/or a liability (including, without
limitation, any pre- and/or post-judgment interest but excluding any award in
respect of costs or relevant proceedings) under such judgment or award, of
Borrower and any of its Significant Subsidiaries as a whole is at any time in
aggregate amount at least $25,000,000 (or its equivalent in other currencies);
(k)    a Change of Control shall occur; provided that such Change of Control
shall not have been caused directly or indirectly by any action taken by Time
Warner or any of its Affiliates;
(l)    this Agreement or any other Loan Document shall at any time and for any
reason be declared by a court of competent jurisdiction to be null and void, or
a proceeding shall be commenced by any Loan Party or any other person, or by any
Governmental Authority, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions or interpretation of any provision thereof), or
any Loan Party shall repudiate or deny any portion of its financial obligation
under this Agreement or any other Loan Document; or
(m)    any security interest and Security purported to be created by any
Security Document with respect to any Collateral shall cease to be in full force
and effect, or shall cease to give the Administrative Agent, for the benefit of
the Secured Parties, the Security, rights, powers and privileges purported to be
created and granted under such Security Document (including a perfected security
interest in and Security on all of the Collateral thereunder in the manner
provided for in the Intercreditor Agreement) in favor of the Administrative
Agent, or shall be asserted by Borrower or any other Loan Party not to be a
valid, perfected, security interest in or Security on the Collateral covered
thereby in the manner provided for in the Intercreditor Agreement;

57



--------------------------------------------------------------------------------


then, and in every such event (other than an event with respect to Borrower
described in paragraphs (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the applicable Required Lenders shall, by notice to Borrower, take any of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of Borrower accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by Borrower; and in
case of any event with respect to Borrower described in paragraphs (g) or (h) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by Borrower, and (iii) exercise on behalf
of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents.
ARTICLE VII
THE ADMINISTRATIVE AGENT


Section 7.01    Appointment and Authority. Each Lender hereby irrevocably
appoints Time Warner (or any of its Affiliates as selected from time to time by
Time Warner in its sole discretion) to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and no Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. The Lenders and Borrower agree that,
notwithstanding any provision contained in Section 7.06, at any time Warner or
any of its Affiliates is the Administrative Agent under this Agreement, each of
Time Warner or such Affiliate shall be permitted to assign its rights and duties
as Administrative Agent under this Agreement to any of its Affiliates without
requiring the prior consent of any Lender and without creating any duty to
consult Borrower. Upon the occurrence of any such assignment, (i) the parties
thereto shall provide prompt notice thereof to the Lenders and Borrower, along
with updated notice information for purposes of Section 8.01(a)(ii), (ii) Time
Warner or its Affiliate, as applicable, shall be discharged from its duties and
obligations under this Agreement and under the other Loan Documents as if
otherwise constituting a resignation under Section 7.06 at the time such Person
makes such assignment and (iii) the assignee to such assignment shall be subject
to all other rights and duties under this Article VII.
Section 7.02    Administrative Agent Individually.
(a)    The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders. Each Lender is aware that the Administrative Agent or its
affiliates owns equity interests in Borrower and, as an equity owner, may take
or omit to take actions relating thereto or as a result of its equity ownership
in its sole discretion.



58



--------------------------------------------------------------------------------


Section 7.03    Duties of Administrative Agent; Exculpatory Provisions.
(a)    The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not be subject to
any fiduciary or other implied duty, whether or not a Default or Event of
Default has occurred or is continuing and shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law. The Administrative Agent shall not, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Borrower or any
of its Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.02 or Article VI) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or the event or
events that give or may give rise to any Default unless and until Borrower or
any Lender shall have given notice to the Administrative Agent describing such
Default and such event or events.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty, representation or other
information made or supplied in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than (but subject to the foregoing
clause (ii)) to confirm receipt of items expressly required to be delivered to
the Administrative Agent.
(d)    Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.

59



--------------------------------------------------------------------------------


Section 7.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan, and in
the case of a Loan, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
Section 7.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article VII and Section 8.03 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

60



--------------------------------------------------------------------------------


Section 7.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with Borrower, to appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a commercial bank or a trust company with an office in the United States of
America, or an affiliate of such a bank or trust company; provided that if the
Administrative Agent shall notify Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each applicable Lender,
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph; provided further
that so long as no such successor Administrative Agent shall have accepted such
appointment Borrower shall have the right to appoint, at its own cost and
expense, a successor Administrative Agent, which successor Administrative Agent
shall be a commercial bank or a trust company with an office in the United
States of America (an “Interim Administrative Agent”), which Interim
Administrative Agent shall serve as Administrative Agent in all respects (with
the rights, privileges and obligations thereof, including without limitation the
right to resign (and appoint a successor) as set forth above in this Section
7.06) until such time as the Required Lenders appoint a successor thereto in
accordance with the provisions described above in this Section 7.06). Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent hereunder and under the other Loan Documents
and (ii) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time as a successor Administrative Agent or Interim
Administrative Agent has been appointed as provided for above in this paragraph.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties as Administrative Agent of the retiring
(or retired) Administrative Agent, and the retiring Administrative Agent shall
be discharged from all of its duties and obligations as Administrative Agent
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring Administrative Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 8.03 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Section 7.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deep
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Each Lender
confirms to the Administrative Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent, any other
Lender or any of their respective Related Parties, of evaluating the merits and
risks (including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other
extensions of credit hereunder and under the other Loan Documents and (z) taking
or not taking actions hereunder and thereunder, (ii) is financially able to bear
such risks and (iii) has determined that entering into this Agreement and making
Loans and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.

61



--------------------------------------------------------------------------------


ARTICLE VIII
MISCELLANEOUS
Section 8.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices, demands, requests, consents and other communications provided for in
this Agreement shall be given in writing, or by any telecommunication device
capable of creating a written record (including electronic mail), and shall be
deemed validly given upon personal delivery or one day after being sent by
overnight courier service and, if sent by facsimile, to the extent transmitted
by 3:00 pm (local time of recipient) on a Business Day, will be deemed to have
been received on that Business Day, and if transmitted by facsimile after 3:00
pm (local time of the recipient) on a Business Day or any other day, then on the
Business Day next following the day of transmittal (so long as for notices or
other communications sent by facsimile, the transmitting facsimile machine
records electronic conformation of the due transmission of the notice), at the
following address or facsimile number, or at such other address or facsimile
number as a party may designate to the other parties:
(i)    if to Borrower or any other Loan Party:
Central European Media Enterprises Ltd.
c/o CME Media Services Ltd.
Kříženeckého náměstí 1078/5
152 00 Prague 5 - Barrandov
Czech Republic
Facsimile:    + 420-242-464-483
Attention:    Legal Counsel
(ii)    if to the Administrative Agent and Time Warner Inc., in its role as
Lender: Time Warner, to it at One Time Warner Center, New York, NY 10019,
Attention Chief Financial Officer (Facsimile No. + 1 (212) 484-7175), with
copies to its General Counsel (Facsimile No. + 1 (212) 484-7167) and its
Treasurer (Facsimile No. + 1 (212) 484-7151), (x) Stephen Kapner (Facsimile No.
(212) 484-7151) and (y) Leonel Galvez (Facsimile No. (212) 484-7151); and
(iii)    if to any other Lender, to it at its address (or fax number) set forth
in any Assignment and Assumption.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

62



--------------------------------------------------------------------------------


Section 8.02    Waivers; Amendments.
(a)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by Borrower and the Required
Lenders or by Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase or extend
the Commitment of any Lender without the written consent of such Lender,
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment without the
written consent of each Lender affected thereby, (iv) change Section 2.08(b) or
Sections 2.15(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender affected
thereby, (v) change any of the provisions of this Section 8.02 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, (vi) release any Subsidiary Guarantor from liability
under the Guarantee or limit the liability of any Subsidiary Guarantor in
respect of the Guarantee, without the written consent of each Lender or (vii)
release all or substantially all of the Collateral from the Security of the
Security Documents, without the written consent of each Lender.
(b)    Notwithstanding the provisions set forth in Section 8.02(a) above,
Borrower’s consent shall not be required for (A) any amendment to this Agreement
to incorporate usual and customary capital adequacy or conduit lender provisions
or (B) amendments to Article II or Article VII of this Agreement (and related
definitions), in each case that are necessary (as determined by the Required
Lenders in good faith) to facilitate the appointment of a successor
Administrative Agent or an assignment by a Lender otherwise permitted by this
Agreement and so long as any such amendment does not create or result in the
imposition of any obligation on Borrower which is in any way more burdensome on
Borrower than as set forth herein.
Section 8.03    Expenses; Indemnity; Damage Waiver.
(a)    The Loan Parties shall pay (i) all reasonable invoiced out‑of‑pocket
expenses incurred by the Administrative Agent and the Lenders, including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent and the Lenders, in connection with any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated thereby shall be consummated), (ii) all documented
out‑of‑pocket expenses invoiced to and incurred by the Administrative Agent
and/or any Lender, including the fees, charges and disbursements of any counsel
for the Administrative Agent and the Lenders, in connection with the enforcement
or protection of their rights in connection with this Agreement, including its
rights under this Section, or in connection with the Loans made, including all
such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans and (iii) fees of the Administrative Agent
in connection with the administration of the Loan Documents to the extent that
Time Warner or one of its Affiliates is not the Administrative Agent hereunder.

63



--------------------------------------------------------------------------------


(b)    Borrower agrees, to the fullest extent permitted by law, to indemnify and
hold harmless the Administrative Agent and each Lender and each Related Party of
any of the foregoing Persons (the “Indemnified Parties”) from and against any
and all claims, damages, losses, liabilities, costs, penalties, fees and
expenses (including reasonable fees and disbursements of counsel) of any kind or
nature whatsoever for which any of them may become liable or which may be
incurred by or asserted against any of the Indemnified Parties (other than
claims and related damages, losses, liabilities, costs, penalties, fees and
expenses made by the Administrative Agent or a Lender (or their respective
successors or assignees) against the Administrative Agent or any other Lender
(or their respective successors or assignees), as applicable) arising out of,
related to or in connection with or by reason of (including, without limitation,
in connection with any investigation, litigation or proceeding or preparation of
a defense in connection therewith) (i) the execution or delivery of any Loan
Document or any other document or instrument contemplated thereby, the
performance by the Loan Parties of their respective obligations thereunder, or
the consummation of the transactions contemplated thereby, (ii) any violation by
Borrower or any Subsidiary of Borrower of any Environmental Law or any other
law, rule, regulation or order, (iii) the actual or proposed use of the proceeds
of any Loan, or (iv) any transaction in which any proceeds of any Loan are
applied (EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, PENALTY, FEE
OR EXPENSE SOUGHT TO BE RECOVERED BY ANY INDEMNIFIED PARTY TO THE EXTENT SUCH
CLAIM, DAMAGE, LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE HAS BEEN
DETERMINED BY A FINAL NON‑APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION TO HAVE SOLELY RESULTED BY REASON OF THE GROSS NEGLIGENCE, BAD
FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY. IT IS THE INTENT OF THE
PARTIES HERETO THAT EACH INDEMNIFIED PARTY SHALL, TO THE EXTENT PROVIDED IN THIS
SECTION 8.03(b), BE INDEMNIFIED FOR ITS OWN ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 8.03(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors, any Indemnified
Party or any other Person, whether or not any Indemnified Party is otherwise a
party thereto and whether or not the Transaction is consummated.
c)    To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent under paragraphs (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s pro rata share computed on the Credit Exposure of such Lender to the
Credit Exposure of all Lenders determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability, cost, penalty, fee or related expense, as the case may be, was
incurred by or asserted against such Person in its respective capacity as such.
(d)    To the fullest extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against any Indemnified
Party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnified
Party referred to in paragraph (b) above shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
(e)    All amounts due under this Section 8.03 shall be payable not later than
three (3) Business Days after written demand therefor, such demand to be in
reasonable detail setting forth the basis for and method of calculation of such
amounts.

64



--------------------------------------------------------------------------------


Section 8.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby and each assignee and successor shall deliver the forms
required to be delivered by a Lender pursuant to Section 2.14(e). Borrower may
not assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of each Lender. No Lender may assign
its Loans hereunder without the prior consent of Borrower not to be unreasonably
withheld; provided that such consent shall be deemed to have been given if
Borrower has not responded to a proposed assignment within five (5) Business
Days following its receipt of notice of such proposed assignment; provided,
further, that Borrower’s consent shall not be required (i) for any assignments
by Time Warner to any of its Affiliates (including, for the avoidance of doubt,
TWMH) and (ii) at any time an Event of Default has occurred and is continuing at
the time of such assignment.
(b)    The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption. From and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.14 and 8.03 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.
(c)    The Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Any Lender may, without the consent of Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement; provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 8.02(a) that affects such Participant.
Subject to paragraph (e) of this Section, Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.11, 2.12 and 2.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.
(e)    A Participant shall not be entitled to receive any greater payment under
Sections 2.11 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank or
other central bank, and this Section 8.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

65



--------------------------------------------------------------------------------


(g)    Borrower, upon receipt of written notice from any Lender, agrees to issue
Revolving Loan Notes to any Lender requiring Revolving Loan Notes to facilitate
transactions of the type described in paragraph (f) above.
Section 8.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any fee or any other amount payable under
this Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.11 and 2.14, Article VII and
Sections 8.03 and 8.12 shall survive and remain in full force and effect
regardless of the consummation of the Transactions, the repayment of the Loans,
the expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.
Section 8.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective on the Restatement Effective Date, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
Section 8.07    Severability. Any provision of this Agreement or the Loan
Documents held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
Section 8.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender to or for the credit or the account
of Borrower or any Subsidiary Guarantor against any and all of the obligations
of Borrower or such Subsidiary Guarantor existing under this Agreement or any
other Loan Document to such Lender, irrespective of whether or not such
obligations of Borrower or such Subsidiary Guarantor may be owed to a branch or
office of such Lender different from the branch or office holding such deposit
or obligated on such indebtedness. The rights of each Lender under this Section
8.08 are in addition to other rights and remedies (including other rights of
setoff) that such Lender may have. Each Lender agrees to notify Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

66



--------------------------------------------------------------------------------


Section 8.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. To the
extent that any Loan Party has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, such Loan Party hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
Security Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against Borrower or any Subsidiary
Guarantor or any of their respective properties in the courts of any
jurisdiction (i) to enforce a judgment obtained in accordance with this Section
or (ii) to proceed against the Collateral under any Security Document.
(c)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 8.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.01. In addition, each Loan Party
hereby irrevocably designates, appoints and empowers CT Corporation System, the
principal office of which is 111 Eighth Avenue, New York, NY 10011 (the “Process
Agent”), in the case of any suit, action or proceeding brought in the United
States of America as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any kind and all legal process, summons, notices and documents that may be
served in any action or proceeding arising out of or in connection with this
Agreement or any other Loan Document. By executing this Agreement, each Loan
Party hereby confirms that the Process Agent irrevocably accepts such
designation, appointment and agency, which shall remain in full force and effect
until such time that a notice is delivered by the Process Agent and each Loan
Party to the Lenders (in form and substance reasonably satisfactory to the
Lenders) stating that the Process Agent will no longer be serving as Process
Agent, at which time each Loan Party shall designate a replacement Process Agent
satisfactory to the Lenders (and deliver the appropriate documentation in
respect thereof as reasonably requested by the Lenders). Such service may be
made by mailing (by registered or certified mail, postage prepaid) or delivering
a copy of such process to such Person in care of the Process Agent at the
Process Agent’s above address, and such Person hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. As an
alternative method of service, each Loan Party irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
(by registered or certified mail, postage prepaid) of copies of such process to
the Process Agent or such Person at its address specified in Section 8.01.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

67



--------------------------------------------------------------------------------


Section 8.10    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 8.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 8.12    Confidentiality.
(a)    Borrower agrees to maintain the confidentiality of the Time Warner
Information and not to disclose or permit its disclosure to any Person, for a
period of at least one (1) year following the termination of this Agreement,
except that Time Warner Information may be disclosed (a) to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Time Warner Information and
instructed to keep such Time Warner Information confidential), (b) to the extent
requested by or legally obligated to disclose it pursuant to a request of any
regulatory authority or Governmental Authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Reimbursement Document or any action or proceeding
relating to this Agreement or any other Reimbursement Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions no less restrictive than those of this Section, to (i) any
assignee of, or any prospective assignee of, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap, derivative or other similar
transaction under which payments are to be made by reference to Time Warner and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency, or (ii) the CUSIP Service Bureau or any similar
organization, (h) with the consent of Time Warner or (i) to the extent such Time
Warner Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to Borrower or any of its
Affiliates on a non-confidential basis from a source other than Time Warner.
(b)    For purposes of this Section, (“Time Warner Information”) means all
information received at any time prior to the 2016 Effective Date and afterwards
from Time Warner or any of its Subsidiaries relating to Time Warner or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to Borrower on a non-confidential basis prior to
disclosure by Time Warner or any of its Subsidiaries, provided that in the case
of information received from Time Warner or any of its Subsidiaries after the
2016 Effective Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 8.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information, and at least reasonable
care.

68



--------------------------------------------------------------------------------


(c)    Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information and not to disclose or permit its disclosure
to any Person, for a period of at least one (1) year following the termination
of this Agreement, except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by or
legally obligated to disclose it pursuant to a request of any regulatory
authority or Governmental Authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Reimbursement Document or any action or proceeding relating to this
Agreement or any other Reimbursement Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions no
less restrictive than those of this Section, to (i) any assignee of, or any
prospective assignee of, any of its rights or obligations under this Agreement
or (ii) any actual or prospective party (or its managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other similar transaction under
which payments are to be made by reference to Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency, or (ii) the CUSIP Service Bureau or any similar organization, (h) with
the consent of Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to such person or any of its respective Affiliates on a
non-confidential basis from a source other than Borrower.
(d)    For purposes of this Section, “Information” means all information
received at any time prior to November 14, 2014 and afterwards from Borrower or
any of its Subsidiaries relating to Borrower or any of its Subsidiaries or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by Borrower or any of its Subsidiaries, provided that in the
case of information received from Borrower or any of its Subsidiaries after
November 14, 2014, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 8.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information, and at least reasonable
care.
Section 8.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 8.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
(to the extent lawful) with interest thereon to the date of repayment, shall
have been received by such Lender.
Section 8.14    No Waiver; Remedies. No failure on the part of any party hereto
to exercise, and no delay in exercising, any right under this Agreement or any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies of the Administrative
Agent and the Lenders provided in this Agreement are cumulative and not
exclusive of any remedies that they would otherwise have. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

69



--------------------------------------------------------------------------------


Section 8.15    USA Patriot Act Notice and “Know Your Customer” Provisions. Each
Lender and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA Patriot
Act and pursuant to other applicable “know your customer” and anti‑money
laundering rules and regulations, it may be required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Borrower in accordance with the
Act. Borrower shall, following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti‑money laundering
rules and regulations, including the USA Patriot Act.
Section 8.16    Judgment Currency.
(a)    The Loan Parties’ obligations hereunder and under the other Loan
Documents to make payments in Dollars (pursuant to such obligation, the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or the
respective Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent or such Lender under this Agreement or the
other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made at the rate
of exchange (as quoted by the Administrative Agent or if the Administrative
Agent does not quote a rate of exchange on such currency, by a known dealer in
such currency designated by the Administrative Agent) determined, in each case,
as of the Business Day immediately preceding the day on which the judgment is
given (such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Loan Parties covenant and agree to pay, or cause to be paid, either
(i) such additional amounts, if any (but in any event not a lesser amount) as
may be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date, or (ii) such amount, in the Obligation Currency, equal to the amount of
the applicable judgment denominated in Judgment currency, converted to the
Obligation Currency in accordance with the Judgment Currency Conversion Date.
(c)    For purposes of determining the rate of exchange for this Section 8.16,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.
Section 8.17    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or condition exists.
Section 8.18    No Personal Liability of Directors, Officers, Employees,
Incorporators or Stockholders. No director, officer, employee, incorporator or
shareholder of Borrower, or any of its Subsidiaries, as such, shall have any
liability for any obligations of Borrower or any of its Subsidiaries with
respect to the Loans, this Agreement or the Guarantees hereof, or for any claim
based on, in respect of, or by reason of, such obligations or their creation.
Each Lender by making a Loan hereunder waives and releases all such liability.
The waiver and release are part of the consideration for Borrower’s entry into
this Agreement and its borrowing of Loans hereunder.
[Signature Pages to Follow]

70



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., as Borrower
By:    
Name: David Sturgeon
Title: Chief Financial Officer

71



--------------------------------------------------------------------------------



TIME WARNER INC., as Administrative Agent
By:    
Name: Edward B. Ruggiero
Title: Senior Vice President and Treasurer
TIME WARNER INC., as Lender
By:    
Name: Edward B. Ruggiero
Title: Senior Vice President and Treasurer

72



--------------------------------------------------------------------------------


SCHEDULE 2.01
Commitments
Commitments
Prior to January 1, 2018
Lender
Commitment (US$)
Time Warner Inc.






US$115,000,000
Total
US$115,000,000

On and after January 1, 2018
Lender
Commitment (US$)
Time Warner Inc.






US$50,000,000
Total
US$50,000,000


Schedule 2.01

--------------------------------------------------------------------------------


SCHEDULE 3.08
Filing or Stamp Tax
It is not necessary that the Credit Agreement and any other Loan Documents be
filed, recorded or enrolled with the local courts or any government authority of
Curaçao or that any Curaçao stamp, registration, documentary or similar tax is
paid in respect of the entry into of such Credit Agreement and any other Loan
Documents, provided that prior to submitting these instruments as evidence to a
court of Curaçao, it may be required that these be first stamped with a stamp
tax of ANG 20.00 per page and registered with the Registrar of Documents of
Curaçao at ANG 5.00 per document. Moreover, court fees will be due in the case
of litigation in the courts of Curaçao.

Schedule 3.08

--------------------------------------------------------------------------------


SCHEDULE 3.13
Subsidiaries


Company
Jurisdiction of Organization
Ownership/Voting Interest
CME Media Enterprises Limited
Bermuda
100%
BTV Media Group EAD
Bulgaria
94%
Media Pro Sofia EOOD *
Bulgaria
100%
Radiocompany C.J. OOD
Bulgaria
69.56%
Nova TV d.d.
Croatia
100%
Central European Media Enterprises N.V.
Curaçao
100%
CET 21 spol. s r.o.
Czech Republic
100%
CME Services s.r.o.
Czech Republic
100%
Čertova nevěsta, s.r.o.
Czech Republic
100%
Pro Digital S.R.L.
Moldova
100%
CME Bulgaria B.V.
Netherlands
94%
CME Investments B.V.
Netherlands
100%
CME Media Enterprises B.V.
Netherlands
100%
CME Media Pro B.V.
Netherlands
100%
CME Programming B.V.
Netherlands
100%
CME Slovak Holdings B.V.
Netherlands
100%
Pro TV S.R.L.
Romania
100%
MARKÍZA-SLOVAKIA, spol. s r.o.
Slovak Republic
100%
Kanal A d.o.o.
Slovenia
100%
MMTV 1 d.o.o.*
Slovenia
100%
POP TV d.o.o.
Slovenia
100%
Produkcija Plus d.o.o.
Slovenia
100%
CME Media Services Limited
* In liquidation
United Kingdom
100%




Schedule 3.13

--------------------------------------------------------------------------------


EXHIBITS
[To be provided separately]
